    3:20-cv-01304-SAL       Date Filed 03/29/21     Entry Number 617    Page 1 of 78




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Travelers Property Casualty Company of     )       C/A No. 3:20-cv-01304-SAL
America; The Phoenix Insurance Company; )
and The Travelers Indemnity Company,       )
                                           )
                              Plaintiffs,  )
                                           )
v.                                         )
                                           )       OPINION & ORDER
M.B. Kahn Construction Company, Inc.;      )
Kahn Development Company, Inc.; National)
Fire Insurance of Hartford; Liberty Mutual )
Insurance Company; Zurich American         )
Insurance Company; Promenade at Sandhill )
Condominium Association, Inc.; Big Time )
Plastering, Inc.; Auto-Owners Insurance    )
Company; Owners Insurance Company;         )
Illinois Union Insurance Company;          )
Clarendon National Insurance Company, as )
successor to Sussex Insurance Company;     )
Gemini Insurance Company; Navigators       )
Insurance Company; Contractors of Atlanta, )
Inc.; Western World Insurance Company; )
Evanston Insurance Company, as             )
successor to Essex Insurance Company;      )
American Alternative Insurance Corp.;      )
Scottsdale Insurance Company; R.W. Ford )
Company, Inc.; Southern Pilot Insurance    )
Company; The Netherlands Insurance         )
Company; Employers Mutual Casualty         )
Company; Heritage Roofing Co., Inc.;       )
RSUI Indemnity Company; Pennsylvania )
National Mutual Casualty Insurance; GR     )
Masonry, Inc.; Montgomery Mutual           )
Insurance Company; Walker White, Inc.;     )
Amerisure Insurance Company; Westfield )
Insurance Company; Arch Insurance          )
Company; Meetze Plumbing Co., Inc.;        )
The Cincinnati Insurance Company;          )
Motorists Mutual Insurance Company;        )
Central Mutual Insurance Company,          )
                                           )
                              Defendants. )

                                               1
     3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617         Page 2 of 78




___________________________________ )
                                           )
M.B. Kahn, Construction Co., Inc.,         )
                                           )
                Third-Party Plaintiff,     )
                                           )
v.                                         )
                                           )
American Guarantee and Liability           )
Insurance Company; BB&T Insurance          )
Services, Inc. n/k/a McGriff Insurance     )
Services, Inc.; Admiral Insurance Company; )
Cayce Company, Inc.; and Crescent South )
Agency, Inc.,                              )
                                           )
                Third-Party Defendants.    )
___________________________________ )

   Pending before the court are 78 motions. While the number of motions is large, the number of

issues is smaller. Before reaching the merits of many of the dispositive motions, this court must

decide three questions: (1) does it have subject matter jurisdiction to hear Plaintiffs Travelers

Property Casualty Company of America, The Phoenix Insurance Company, and The Travelers

Indemnity Company’s (together “Travelers”) claims; (2) if it finds that complete diversity is

lacking, should it realign the parties to create subject-matter jurisdiction; and (3) if it declines to

realign the parties and jurisdiction fails, what happens to the crossclaims, counterclaims, or third-

party claims?

   For the reasons outlined herein, the court concludes that it does not have subject matter

jurisdiction over Travelers’ claims, the court cannot realign the parties, and some third-party

claims survive with an independent jurisdictional basis. For the surviving third-party claims, the

court addresses the corresponding motions to dismiss.




                                                  2
     3:20-cv-01304-SAL        Date Filed 03/29/21     Entry Number 617        Page 3 of 78




         PROCEDURAL BACKGROUND & ARGUMENTS OF THE PARTIES

I. The Underlying Case.

    The above-captioned matter is one of several cases stemming from a construction defect case

pending in the Court of Common Pleas for Richland County, South Carolina (the “Underlying

Case”).1 By way of background, the Underlying Case involves negligence and breach of warranty

claims brought by Promenade at Sandhill Condominium Association, Inc. (“Promenade”) for

allegedly deficient and defect work on a mixed-used building in Columbia, South Carolina.

Promenade named M.B. Kahn Construction Company, Inc. (“M.B. Kahn”), the general contractor

on a construction project, as well as various subcontractors as defendants in the Underlying Case.

[See ECF No. 1, Compl. at ¶ 2, ¶¶ 62–71.] The Subcontractors include Big Time Plastering, Inc.

(“Big Time”), Contractors of Atlanta, Inc. (“Contractors of Atlanta”), R.W. Ford Company, Inc.

(“R.W. Ford”), Heritage Roofing Co., Inc. (“Heritage”), GR Masonry, Inc. (“GR Masonry”),

Walker White, Inc. (“Walker White”), and Meetze Plumbing Co., Inc. (“Meetze”).2 Promenade

also names Kahn Development Company, Inc. (“Kahn Development”), Village at Sandhill, LLC

(“Village at Sandhill”), and VAS Condominium, LLC (“VAS Condominium”), all developers, as

defendants in the Underlying Case. Id. at ¶ 3.3

    The Developers and the Subcontractors were insured by various insurance companies during

the relevant period. With the filing of the Underlying Case, the Developers and Subcontractors




1
  The underlying construction defect case is captioned, Promenade at Sandhill Condominium
Association, Inc. v. M.B. Kahn Construction Co., Inc. et al., No. 2015-CP-40-2501. The two
related cases pending in this District are (1) Big Time Plastering, Inc. v. Gemini Insurance
Company et al., No. 3:19-cv-02324 and (2) Cincinnati Insurance Company et al. v. Meetze
Plumbing, Inc. et al., No. 3:20-cv-02719.
2
  The court refers to these subcontractors together as the “Subcontractors.”
3
  The court refers to M.B. Kahn, Kahn Development, Village at Sandhill, and VAS Condominium
together as the “Developers.”
                                                  3
     3:20-cv-01304-SAL         Date Filed 03/29/21        Entry Number 617         Page 4 of 78




tendered claims to their insurance companies. M.B. Kahn, for example, tendered to several

insurance companies, including Travelers. Id. at ¶¶ 4–5. This lawsuit followed.

II. Travelers’ Complaint.

    Travelers, as plaintiffs and issuers of policies to M.B. Kahn, filed this action on April 6, 2020,

alleging diversity jurisdiction and seeking declarations regarding the parties’ respective rights,

duties, and obligations under Travelers’ policies. In addition, Travelers seek to bind other entities

to the declarations it seeks, seek a declaration regarding priority of coverage, and assert an

equitable subrogation claim. The claims in the Complaint are targeted against three specific

groups, each of which is outlined below.

    A. Claims Asserted Against M.B. Kahn.

    The first group contains only one member—M.B. Kahn. As noted above, M.B. Kahn was the

general contractor on the construction project that is the subject of the Underlying Case. Id. at ¶

58. Travelers issued insurance policies to M.B. Kahn and was participating in M.B. Kahn’s

defense, subject to a full reservation of rights. Id. at ¶ 1, 4, 72, 80, 88–105.

    Believing it is an additional insured under the Subcontractors’ insurance policies, M.B. Kahn

also tendered to the insurance companies that insured the Subcontractors.4 Id. at ¶ 89. Three—




4
 The court refers to the insurance companies that insured the Subcontractors as the “Subcontractor
Insurers.” The Subcontractor Insurers include Defendants Auto-Owners Insurance Company,
Owners Insurance Company, Illinois Union Insurance Company, Clarendon National Insurance
Company, as successor to Sussex Insurance Company, Gemini Insurance Company, Navigators
Insurance Company, Western World Insurance Company, Evanston Insurance Company, as
successor to Essex Insurance Company, American Alternative Insurance Corporation, Scottsdale
Insurance Company, Southern Pilot Insurance Company, The Netherlands Insurance Company,
Employers Mutual Casualty Company, RSUI Indemnity Company, Pennsylvania National Mutual
Casualty Insurance, Montgomery Mutual Insurance Company, Amerisure Insurance Company,
Westfield Insurance Company, Arch Insurance Company, The Cincinnati Insurance Company,
Motorists Mutual Insurance Company, and Central Mutual Insurance Company. [ECF No. 1,
Compl. at ¶ 8.]
                                                   4
     3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617        Page 5 of 78




Illinois Union Insurance Company (“Illinois Union”), Amerisure Insurance Company

(“Amerisure”), and the Netherlands Insurance Company (“Netherlands”)—agreed to defend M.B.

Kahn, with a full reservation of rights. Id. The others either denied a defense or have not

responded to M.B. Kahn’s tenders. Id. According to Travelers, the Subcontractor Insurers’

obligations are primary to those of Travelers. Id. at ¶ 91.

    In this case, Travelers seek declarations related to their duty to indemnify M.B. Kahn pursuant

to their policies in relation to “any claims, judgment, or settlement in the Underlying Lawsuit.”

Id. at ¶¶ 109, 111. The first two declaratory judgment claims, Counts I and II,5 are asserted solely

against M.B. Kahn. Id. at ¶¶ 106–111 (Count I), ¶¶ 112–117 (Count II). Travelers frame the

dispute as “whether or to what extent Travelers is obligated under the [primary or excess policies]

to indemnify M.B. Kahn in connection with the claims asserted against M.B. Kahn in the

Underlying Lawsuit[.]” Id. at ¶¶ 107, 113 (emphasis added); see also id. at ¶¶ 109 110, 111, 115,

116 (all focusing on the duty to indemnify).

    B. Claims Asserted Against Subcontractor Insurers.

    Travelers’ second group is the “Subcontractor Insurers.”6 Subcontractor Insurers are insurance

companies that issued insurance policies to the Subcontractors that participated in the construction

project under M.B. Kahn. Id. at ¶ 8.

    The Complaint alleges that the contracts between M.B. Kahn and the Subcontractors included

language “obligat[ing] the Subcontractors to maintain insurance for themselves, M.B. Kahn, and

Village at Sandhill.” Id. at ¶ 60. As a result of this contractual language, Travelers’ position is

that the “Subcontractor Insurers are obligated to defend and indemnify M.B. Kahn on a primary



5
  “Declaratory Judgment—Duty to Indemnify under Travelers Primary Policies” and “Declaratory
Judgment—Duty to Indemnify under Travelers Excess Policies,” respectively.
6
  See footnote 4, supra.
                                                 5
     3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617       Page 6 of 78




and noncontributory basis and that any obligation Travelers may have to defend or indemnify

M.B. Kahn is excess to the Subcontractor Insurers obligations[.]” Id. at ¶ 16 (emphasis added).

   Travelers assert three claims against the Subcontractor Insurers. First, Travelers seek to bind

the Subcontractor Insurers to the indemnification declarations they seek in relation to M.B. Kahn.

Id. at ¶¶ 118–119 (Count III, seeking to bind Subcontractor Insurers to determinations of Counts I

and II). Second, Travelers assert a claim for “Declaratory Judgment—Priority.” Id. at ¶¶ 120–

123 (Count IV). Travelers assert that the Subcontractor Insurers are required to defend and

indemnify M.B. Kahn on a primary and noncontributory basis,” making Travelers’ duties, if any,

“excess” to that of the Subcontractor Insurers. Id. at ¶ 121. The controversy between is described

as one of “priority in which coverage is owed to M.B. Kahn.” Id. at ¶ 122. Third, Travelers assert

an equitable subrogation claim for reimbursement of the “attorneys’ fees and costs Travelers

incurred in defense of M.B. Kahn . . . before the Subcontractor Insurers assumed M.B. Kahn’s

defense[.]” Id. at ¶¶ 134–136. Travelers contends that it is entitled to reimbursement of the fees

it expended on M.B. Kahn’s defense before the Subcontractor Insurers assumed M.B. Kahn’s

defense.

   C. Claims to Bind Other Defendants.

   The third group in Travelers’ Complaint consists of defendants named for purposes of binding

them to this court’s determinations as to Counts I and III (declarations regarding Travelers’ duty

to indemnify M.B. Kahn) and Count IV (priority declaration against the Subcontractor Insurers).

Id. at ¶¶ 124––133. This group consists of the following entities:




                                                6
     3:20-cv-01304-SAL          Date Filed 03/29/21       Entry Number 617         Page 7 of 78




           the Subcontractors;7

           Kahn Development;8

           the “Developers’ Insurers;”9 and

           Promenade.10

    Many crossclaims, counterclaims, third-party claims, and motions followed the filing of

Travelers’ Complaint. A brief review of the claims and motions of each party provides the

backdrop for the court’s rulings.

III. M.B. Kahn’s Counterclaims, Crossclaims, Third-Party Claims.

    M.B. Kahn answered Travelers’ Complaint, filed counterclaims against Travelers, crossclaims

against Zurich and the Subcontractor Insurers, and third-party claims against American Guarantee

and Liability Company (“American Guarantee”), BB&T Insurance Services, Inc., n/k/a McGriff




7
  This group includes Big Time, id. at ¶ 26, Contractors of Atlanta, id. at ¶ 33, R.W. Ford, id. at ¶
38, Heritage, id. at ¶ 42, GR Masonry, id. at ¶ 45, Walker White, id. at ¶ 47, and Meetze, id. at ¶
51. Defendant Central Mutual Insurance Company is named as a Subcontractor Insurer, but its
corresponding insured, Aluminum Designs, LLC, is not named as a defendant in the action. See
id. at ¶ 54.
8
  Travelers believe that Kahn Development contends it is entitled to a defense and indemnity from
the Subcontractor Insurers and the Developers’ Insurers. Id. at ¶¶ 13, 15. Because M.B. Kahn
also claims it is entitled to a defense and indemnity, Travelers believe the declarations they seek
in this suit “will impact whether or to what extent Kahn Development is entitled to coverage”
under the policies. Id. at ¶¶ 13, 15 Travelers also seek to bind Kahn Development’s insurers. Id.
at ¶ 14.
9
  Travelers identify the insurance companies that issued policies to Kahn Development, Village at
Sandhill, and VAS Condominium as the “Developers’ Insurers.” Id. at ¶ 3 (identifying the
“Developers”), ¶ 14 (identifying the “Developers’ Insurers”). The “Developer Insurers” are
Defendants National Fire Insurance of Hartford, Liberty Mutual Insurance Company, and Zurich.
Id. at ¶ 14. Again, for the sake of consistency, this court will refer to these entities together as the
“Developers’ Insurers.”
10
   Promenade is the plaintiff in the Underlying Case. Id. at ¶¶ 2, 62–71.
                                                   7
      3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617         Page 8 of 78




Insurance Services, Inc. (“BB&T”), Cayce Company, Inc. (“Cayce Company”), Crescent South

Agency, Inc. (“Crescent South”), and Admiral Insurance Company (“Admiral”). [ECF No. 83.]11

     As to Travelers, M.B. Kahn asserts counterclaims for declaratory judgment (as to both

Travelers’ duty to defend and their duty to indemnify), id. at ¶¶ 185–191, breach of contract, id. at

¶¶ 192–198 (alleging wrongful denial of claims and withdrawal from defense), and bad

faith/breach of the duty of good faith and fair dealing, id. at ¶¶ 199–205.

     M.B. Kahn’s crossclaims against Zurich and third-party claims against American Guarantee12

include a declaratory judgment claim (as to duties to defend and indemnify), id. at ¶¶ 257–264,

reformation based on mutual mistake, id. at ¶¶ 265–269, reformation based on unilateral mistake,

id. at ¶¶ 270–274, breach of contract, id. at ¶¶ 275–282, bad faith/breach of the duty of good faith

and fair dealing, id. at ¶¶ 283–289, negligent misrepresentation, id. at ¶¶ 290–295, and

fraud/constructive fraud, id. at ¶¶ 296–303. The related third-party claims against BB&T include

breach of contract, id. at ¶¶ 304–308, and negligence, id. at ¶¶ 309–314.13



11
   R.W. Ford, Westfield Insurance Company, Central Mutual Insurance Company, Employers
Mutual Casualty Company, American Alternative Insurance Company, Cincinnati Insurance
Company, Gemini Insurance Company, Kahn Development, Arch Insurance Company, Scottsdale
Insurance Company, Pennsylvania Mutual Casualty Insurance, Motorist Mutual Insurance
Company, Big Time, Navigators Insurance Company, Evanston Insurance Company, Illinois
Union Insurance Company, Promenade, Pennsylvania National Mutual Casualty Insurance,
Western World Insurance Company, Meetze, Zurich, and RSUI Indemnity Company replied to the
crossclaims. [ECF Nos. 105, 140, 212, 235, 250, 252, 253, 255, 269, 281, 289, 313, 319, 324,
341, 351, 366, 384, 399, 403 (Big Time’s amended reply), 548 (Western World’s amended reply),
612, 260 (reply to crossclaims by Zurich).] Travelers submitted a reply and additional defense to
M.B. Kahn’s counterclaims. [ECF No. 262.] Three third-party defendants, Admiral, Cayce
Company, and American Guarantee, answered the third-party complaint. [ECF Nos. 198, 260,
297.]
12
   M.B. Kahn alleges that from July 1, 2012 to July 1, 2016, its commercial general liability
coverage was placed with Zurich and its excess/umbrella coverage was placed with American
Guarantee. [ECF No. 83 at ¶ 219.]
13
   M.B. Kahn alleges BB&T provided insurance brokerage services to M.B. Kahn in relation to
the Zurich and American Guarantee policies. Id. at ¶ 216. M.B. Kahn’s third-party claims against
BB&T are slightly different from its other claims. They relate to a brokerage service agreement
                                                 8
     3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617        Page 9 of 78




   Relying on its contracts with the Subcontractors, M.B. Kahn asserts a coverage declaratory

judgment crossclaim against the Subcontractor Insurers. It contends that coverage is available to

it under the policies issued to the Subcontractor Insurers. Id. at ¶¶ 357–362.14 M.B. Kahn also

asserts a claim for breach of contract against the Subcontractor Insurers.15 Id. at ¶¶ 363–373. The

third crossclaim, bad faith/breach of the covenant of good faith and fair dealing, is asserted against

a select group of Subcontractor Insurers that either ignored M.B. Kahn’s tender or failed to

properly investigate the claims. Id. at ¶¶ 374–380. Relatedly, M.B. Kahn asserts a crossclaim

against the Subcontractors and a third-party claim against Cayce Company, asking for a

declaration binding the Subcontractors, including Cayce Company, to the declaratory relief M.B.

Kahn seeks against the Subcontractor Insurers. Id. at ¶¶ 382–385.

   Finally, M.B. Kahn asserts third-party claims for negligence and negligent misrepresentation

against Crescent South and Admiral. Id. at ¶¶ 386–419. These claims relate to insurance policies

obtained by Contractors of Atlanta, a subcontractor. The certificates of insurance on Contractors

of Atlanta’s policies were issued by Crescent South. The policies were issued by Admiral. Id. at

¶ 399. M.B. Kahn alleges that the certificates of insurance state that the policies are “occurrence-

based,” but Admiral claims the policies are “claims-made.” M.B. Kahn’s claims against Crescent

South and Admiral, much like the claims against BB&T, are contingent. If M.B. Kahn is found

liable in the Underlying Case, and if the policies are found not to provide coverage to M.B. Kahn,



in which M.B. Kahn contends BB&T agreed to procure coverage and check the policies procured
for accuracy. Id. at ¶¶ 304–314. The claims have two contingencies. First, the Zurich and
American Guarantee policies must be found not to provide coverage. Second, the two policies
must not be reformed. If those two contingencies are met, M.B. Kahn claims it is entitled to
damages from BB&T for negligence and breach of contract.
14
   M.B. Kahn’s declaratory judgment crossclaim also includes a counterclaim against Travelers as
the insurers of a Subcontractor, Cayce Company. Id. at ¶¶ 317–318.
15
   M.B. Kahn notes that of the Subcontractor Insurers, Illinois Union, Amerisure, and Netherlands
are participating in its defense. Id. at ¶ 367.
                                                  9
     3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617         Page 10 of 78




M.B. Kahn claims it is entitled to damages for Crescent South and Admiral’s alleged negligence

or negligent misrepresentation in issuing the contradictory certificates of insurance and policies.

IV. M.B. Kahn’s Motions.

     In addition to answering Travelers’ Complaint and asserting its own claims, M.B. Kahn filed

the first of the now-78 pending motions—a motion to dismiss Travelers’ Complaint for lack of

jurisdiction. [ECF No. 73.] In the motion, M.B. Kahn argues the case must be dismissed because

there is not complete diversity between the parties, and therefore, this court lacks subject matter

jurisdiction.

     Travelers’ Complaint alleges that they are corporations organized and existing pursuant to the

laws of Connecticut with their principal offices in Connecticut. [ECF No. 1 at ¶ 19.] In the motion,

M.B. Kahn contends that Travelers may have principal offices in New York. Either way, M.B.

Kahn argues that complete diversity is lacking because there are defendants with principal offices

in New York and Connecticut—Clarendon National Insurance Company (“Clarendon”) in New

York and Navigators Insurance Company (“Navigators”) in Connecticut. [ECF No. 73 at pp.5–

6.] Without complete diversity between the parties, the only stated jurisdictional basis fails.16

     Travelers respond that they are solely Connecticut citizens and no other entity is a citizen of

Connecticut; the allegedly necessary parties can be joined without depriving the court of subject




16
  In addition to the jurisdictional argument, M.B. Kahn argues Travelers failed to join necessary
parties; namely, one of M.B. Kahn’s insurance carriers (American Guarantee), a subcontractor
(Cayce Company), and several Subcontractor Insurers. [ECF No. 73 at pp.6–7.] As a result, M.B.
Kahn argues the action does not provide complete relief among the parties. Id. Finally, M.B.
Kahn argues in the alternative that abstention is appropriate due to the potential for entanglement
with the ongoing state proceedings. Id. at pp.8–10.
                                                 10
     3:20-cv-01304-SAL          Date Filed 03/29/21    Entry Number 617         Page 11 of 78




matter jurisdiction; and M.B. Kahn seeks abstention (which Travelers’ claim is not warranted)

under the incorrect standard. [ECF No. 147.] 17

     In addition to the motion to dismiss Travelers’ Complaint, M.B. Kahn filed a Motion to

Bifurcate and Stay (“bifurcation motion”). [ECF No. 84.] In the bifurcation motion, M.B. Kahn

relies on Rule 42(b), FRCP and asks the court to “bifurcate litigation regarding the Plaintiffs’ and

other insurance companies’ duties to defend M.B. Kahn from litigation regarding their duties to

indemnify.” Id. at p.2. The basis being that claims related to indemnification are not ripe until the

conclusion of the Underlying Case. M.B. Kahn states that it will agree to stay its claims concerning

indemnification until the Underlying Case is resolved. Id. Travelers oppose the requested

bifurcation and stay. [ECF No. 143.]18

V. Kahn Development’s Claims.

     Kahn Development, a developer-entity and named-defendant in the Underlying Case, is a

member of Travelers’ “third group.” Kahn Development is named as a defendant in this case to

bind it to any resulting declarations requested by Travelers. It answered Travelers’ Complaint, but

also asserted its own claims.

     In Kahn Development’s answer, it purports to assert a declaratory judgment counterclaim and

crossclaim as “Kahn Development, VAS Condominium, LLC, and Village Sandhill, LLC.” [ECF

No. 419 at ¶¶ 56–62.]19 The allegations are slim, but essentially Kahn Development is seeking a



17
   M.B. Kahn replied on June 4, 2020. [ECF No. 183.] This motion is ripe for resolution by the
court.
18
   M.B. Kahn replied on June 5, 2020. [ECF No. 189.] This motion is also ripe for resolution by
the court.
19
   Kahn Development answered on May 11, 2020, [ECF No. 98], but thereafter moved to amend
the pleading. [ECF No. 314.] The motion to amend was granted without opposition, [ECF No.
416], and the operative pleading was filed on July 20, 2020. [ECF No. 419.] Pennsylvania Mutual
Casualty Insurance, Navigators, Cincinnati Insurance Company, Gemini Insurance Company,
Western World Insurance Company, Central Mutual Insurance Company, Evanston Insurance
                                                  11
    3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617        Page 12 of 78




declaration regarding defense and indemnity under several policies. Id. at ¶ 60 (defining its

reference to “coverage rights” as “both the duty to defend and the duty to indemnify”). Kahn

Development claims that it is either an insured or an additional insured under the policies issued

by the following insurers: Travelers, National Fire Insurance of Hartford (“Hartford”), Liberty

Mutual Insurance Company (“Liberty Mutual”), Zurich American Insurance Company “Zurich”),

and all of the Subcontractor Insurers. Id. at ¶¶ 58–59. Kahn Development seeks a “declaration

regarding the rights, duties, and responsibilities of the Plaintiffs and the other insurance carrier

defendants and excess insurance carrier defendants[.]” Id. at ¶ 61.

VI. Kahn Development’s Motion to Dismiss Travelers’ Complaint.

   In addition to asserting its own claims, Kahn Development moved to dismiss Travelers’

Complaint, arguing that Travelers failed to join necessary parties pursuant to Rule 19, FRCP. [ECF

No. 97.]20 Specifically, Kahn Development argues that Travelers omitted Village Sandhill and

VAS Condominium, which are named parties to the underlying lawsuit, and omitted several of

Kahn Development’s insurance carriers as parties to this action.         Id.   According to Kahn

Development, “obtaining a global declaration regarding insurance coverage” is not possible

without these additional parties.    Id.   Kahn Development requests dismissal of Travelers’

Complaint.




Company, Illinois Union Insurance Company, Westfield Insurance Company, RSUI Indemnity
Company, M.B. Kahn, Arch Insurance Company, American Alternative Insurance Corporation,
Zurich, and Amerisure Insurance Company replied to the counterclaims and crossclaims. [ECF
No. 429, 454, 455, 457, 462, 465, 466, 472, 481, 482, 485, 491, 501, 512, 566.] Several other
Subcontractor Insurers filed motions to dismiss Kahn Development’s crossclaim. Those motions
are outlined in section VII(C), infra.
20
   Travelers responded to the motion on May 29, 2020, and Kahn Development replied. [ECF
Nos. 147, 188.]
                                                12
    3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617        Page 13 of 78




   Travelers respond that the entities may be joined, and there is no indication that joining them

destroys diversity. [ECF No. 147.]

VII.   Subcontractor Insurers’ Motions.

   The Subcontractor Insurers are named as defendants in Travelers’ Complaint, crossclaim

defendants in some of M.B. Kahn’s claims, and crossclaim defendants in Kahn Development’s

claims. It should come as no surprise then that many of the remaining dispositive motions in this

case are those filed by the Subcontractor Insurers in response to the claims asserted against them.

Each category of motions is briefly addressed below.

   A. Subcontractor Insurers’ Motions to Dismiss Travelers’ Complaint.

   In addition to the two-aforementioned motions to dismiss by M.B. Kahn and Kahn

Development, there are 14 motions to dismiss Travelers’ Complaint filed by the Subcontractor

Insurers. [See ECF Nos. 126 (Auto-Owners), 128 (RSUI), 142 (Clarendon), 154 (Liberty Mutual),

159 (American Alternative), 163 (Montgomery Mutual), 165 (Netherlands), 197 (Motorists

Mutual), 218 (Cincinnati Insurance), 242 (Navigators), 247 (Western World), 287, 288 (Scottsdale

Insurance), 452 (Southern Pilot), 514 (Amerisure).] The court will refer to these motions together

as the Subcontractor Insurers’ motions to dismiss.

   The Subcontractor Insurers’ motions to dismiss generally argue three points: (1) Travelers have

not alleged an injury-in-fact, the claims related to the duty to indemnify are not ripe, and/or the

court should abstain from hearing the claims; (2) Travelers are strangers to the contract between

the Subcontractor Insurers and the Subcontractors and therefore fail to state a claim; and (3) Sloan

Construction Company v. Central National Insurance Company of Omaha, 236 S.E.2d 818 (S.C.

1977) bars the equitable subrogation claim.




                                                13
     3:20-cv-01304-SAL         Date Filed 03/29/21        Entry Number 617          Page 14 of 78




     Travelers filed two omnibus oppositions, which oppose all three bases for dismissal. [ECF

Nos. 383, 538.] As to the “ripeness”-type arguments, Travelers argue this case is “unique” given

“M.B. Kahn’s responsive pleading” and the claims asserted therein. [ECF No. 383 at p.16.]

Because M.B. Kahn asserts claims against Travelers and the Subcontractor Insurers, Travelers

claim “[t]he only way to afford complete relief . . . is to allow this matter to proceed with all

parties[.]” Id. at p.18. Travelers maintain that “there are significant coverage issues . . . that require

this Court’s attention.” Id. at p.19. They also challenge abstention for the same reasons they state

in opposition to M.B. Kahn’s motion to dismiss. See id. at pp.19–20. Finally, while recognizing

that South Carolina law is restrictive in this area, Travelers argue Sloan does not preclude its

equitable subrogation claim. Specifically, Travelers argue that they and the Subcontractor Insurers

do not insure identical risk. Id. at p.21.

     B. Subcontractor Insurers’ Motions to Dismiss M.B. Kahn’s Crossclaims.

     As noted above, M.B. Kahn asserts declaratory judgment crossclaims against the

Subcontractor Insurers21 based on its contention that it is an “additional insured” pursuant to those

policies. [ECF No. 83 at ¶¶ 316–381.] Five Subcontractor Insurers—American Alternative

Insurance Corporation (“AAIC”), Clarendon, Montgomery Mutual Insurance Company

(“Montgomery Mutual”), Netherlands, Southern Pilot Insurance Company (“Southern Pilot”)—

filed motions to dismiss M.B. Kahn’s crossclaims. [ECF Nos. 251,22 377, 378, 398, 400, 580.]

     Much like with Travelers’ indemnification declaration, AAIC argues that M.B. Kahn’s

declarations related to the duty to indemnify are not ripe. [ECF No. 251.] M.B. Kahn opposes the



21
   M.B. Kahn’s definition of Subcontractor Insurers includes Travelers as insurers of Cayce
Company, a subcontractor of M.B. Kahn. [ECF No. 83 at ¶¶ 317–318.]
22
   It appears AAIC filed two nearly identical motions to dismiss M.B. Kahn’s crossclaims. [See
ECF Nos. 244, 251.] The court concludes that ECF No. 251 was intended to replace ECF No.
244.
                                                   14
     3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617         Page 15 of 78




motion, arguing the proper remedy for addressing the unripe claim is to stay the case pending final

adjudication of the Underlying Case. [ECF No. 325.]23 Southern Pilot adopts AAIC’s arguments

for dismissal of M.B. Kahn’s crossclaims. [ECF No. 580.] M.B. Kahn’s opposition incorporates

certain arguments from prior filings. [ECF No. 582.]

     Clarendon argues that M.B. Kahn’s crossclaims against it fail as improper “claim splitting”

and pursuant to the “first to file” rule. [ECF No. 377.] As noted in footnote 1, supra, a related

action titled, Big Time Plastering, Inc. v. Gemini Insurance Company et al., No. 3:19-cv-02324,

remains pending before this court. In Big Time, M.B. Kahn filed a claim against Clarendon seeking

a declaration that it is an additional insured under Clarendon’s policy and that Clarendon owes it

a duty to defend. In this case, M.B. Kahn seeks the same declaration regarding the duty to defend,

but also asserts claims for breach of contract and bad faith/breach of the duty of good faith and fair

dealing. Given that Big Time was filed first, Clarendon seeks dismissal based on the “first to file”

rule. Further, Clarendon argues that allowing the two new claims to go forward in this action

would result in improper claim splitting. M.B. Kahn opposes the motion. [ECF No. 431.] It

argues that neither the “first to file” rule nor the rule against “claim splitting” applies here because

the parties between the two cases are “very different.” Id. at pp.6–7. Further, M.B. Kahn suggests

that if the court believes the arguments have merit, it should defer ruling until after the deadline to

amend pleadings in Big Time passes24 and it resolves the other pending motions to dismiss. Id. at

p.7.25




23
   AAIC replied on July 14, 2020. [ECF No. 397.] The motion is ripe for resolution by the court.
24
   The court hereby takes judicial notice of the July 17, 2020 Big Time deadline, and M.B. Kahn’s
amended pleading filed on December 8, 2020, which asserts claims for (1) declaratory judgment—
coverage and (2) breach of contract against Clarendon.
25
   Clarendon replied on July 31, 2020. [ECF No. 469.] This motion, like the others, is ripe for
resolution.
                                                  15
     3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617         Page 16 of 78




     Montgomery Mutual’s and Netherlands’s motions to dismiss argue that M.B. Kahn lacks

standing to pursue a claim related to the duty to defend because they are already providing defenses

to M.B. Kahn in the Underlying Case. They agree that the duty to indemnify is not ripe. [ECF

Nos. 398, 400.] M.B. Kahn opposes both motions, arguing its duty to defend claim is ripe and the

duty to indemnify should be bifurcated and stayed pending resolution of the Underlying Case.

[ECF No. 449, 450.]26

     C. Subcontractor Insurers’ Motions to Dismiss Kahn Development’s Crossclaims.

     Seven Subcontractor Insurers also move to dismiss Kahn Development’s crossclaims. [ECF

Nos. 434 (Auto-Owners), 435 (Liberty Mutual),27 458 (Clarendon), 473 (Motorist Mutual), 498

(Montgomery Mutual), 499 (Netherlands), 500 (AAIC).] The arguments in these motions are

substantially similar to the arguments raised for dismissal of M.B. Kahn’s crossclaims.

     Auto-Owners, Liberty Mutual, and Motorist Mutual28 argue Kahn Development lacks Article

III standing and, as a result, this court lacks subject matter jurisdiction. This argument relates to

the Underlying Case remaining unresolved. Without a judgment in the Underlying Case, the duty

to indemnify is not ripe. Alternatively, they argue that the court should abstain from deciding the

indemnity question.     Kahn Development “agrees that complete adjudication of the duty to

indemnify is likely premature,” but argues the court should adjudicate the issue “raised specifically

by Travelers in its complaint,” that is “who is primary and who is excess for Kahn.” [ECF No.




26
   Montgomery Mutual and Netherlands filed replies on August 4, 2020. [ECF Nos. 486, 487.]
27
   Auto-Owners and Liberty Mutual filed motions to dismiss related to Kahn Development’s
original pleading, see footnote 19, supra. [ECF Nos. 272 (filed by Auto-Owners), 273 (filed by
Liberty Mutual).] Auto-Owners and Liberty Mutual incorporated the arguments within those
original motions into their operative motions, ECF Nos. 434, 435. As a result, the court considers
the arguments in ECF Nos. 272 and 273 as if they were raised anew in ECF Nos. 434 and 435.
28
   Motorist Mutual adopts Auto-Owners’s arguments, and Kahn Development adopts its response
in opposition to Auto-Owners’s motion. [See ECF Nos. 473, 520.]
                                                 16
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617          Page 17 of 78




471 at pp.2–3; see also ECF No. 470 (arguing issue of who—between its direct insurers and

subcontractor insurers—is primary versus excess).]

     In addition, Auto-Owners and Liberty Mutual argue that Kahn Development has not stated a

claim against them, given the lack of a contractual relationship between the entities. Auto-Owners

argues that Owners Insurance Company issued a policy to Big Time, not Auto-Owners. Thus, its

position is that there is no contractual relationship between Auto-Owners and Kahn Development.

[ECF No. 272.] Kahn Development responds that Auto-Owners and Owners are affiliates and,

therefore, the claim should proceed against Owners. [ECF No. 470 at p.2.] Similarly, Liberty

Mutual argues it did not issue policies to any of the parties in the Underlying Case. [ECF No. 273.]

Kahn Development responds that Liberty Mutual Fire Insurance Company and Liberty Insurance

Company should be substituted for current-defendant Liberty. [ECF No. 471 at p.2.]

     Montgomery Mutual and Netherlands join Auto-Owners and Liberty Mutual in arguing that

Kahn Development’s claims related to the duty to indemnify are not ripe. [ECF Nos. 498, 499.]

Relatedly, they argue that the question of primary versus excess is also unripe given that the court

cannot establish priority of coverage without first knowing which policies are implicated, a

question tied directly to liability. Kahn Development filed a consolidated opposition, “conced[ing]

that the respective indemnity obligations . . . are generally not ripe for adjudication” and submitting

that the declaration regarding the duty to defend is ripe and Sloan does not apply. [ECF No. 559.]29

     Clarendon’s motion to dismiss raises similar arguments. [ECF Nos. 458, 459.] It argues that

Kahn Development is not in privity with Clarendon and the duty to indemnify is not ripe. Further,




29
  Montgomery Mutual and Netherlands submitted replies on August 31, 2020. [ECF Nos. 571,
572.]
                                                  17
     3:20-cv-01304-SAL         Date Filed 03/29/21        Entry Number 617     Page 18 of 78




relying on Big Time, Clarendon argues that Kahn Development’s claims against it are barred by

the first-to-file rule and prohibition on claim splitting.30

     American Alternative joins the others in challenging the ripeness of the duty to indemnify

claim and submits that Kahn Development has not pleaded a claim against it as to the duty to

defend. [ECF No. 500.] Again, Kahn Development “concedes that typically a request for []

declaratory relief as to indemnity is not ripe until factual findings are made in the underlying

lawsuit.” [ECF No. 558 at p.3 n.1.] But it also argues that the duty to defend and the priority

issues are ripe for adjudication. Id.31

VIII. Developer Insurers’ Claims.

     Kahn Development is not the only entity in Travelers’ “third group” that asserts counterclaims

and crossclaims in this matter. Two Developer Insurers—Zurich and Hartford—filed their own

counterclaims against Travelers and crossclaims against the Subcontractor Insurers. These claims

largely mirror Travelers’ claims, and are the subject of numerous motions to dismiss.

     A. Zurich’s Claims.

     Before outlining the motions, the court will begin with some background on each Developer

Insurer. The first, Zurich, is an insurance company that issued policies to M.B. Kahn and Kahn

Development. [See ECF No. 231 at ¶ 142.] In relation to the Underlying Case, M.B. Kahn and

Kahn Development tendered their defenses to Zurich, and Zurich is providing a defense subject to

a reservation of rights. Id. at ¶ 154. M.B. Kahn and Kahn Development also tendered to the

Subcontractors and Subcontractor Insurers. Some of the Subcontractor Insurers assumed the




30
   Kahn Development was granted an extension of time to respond to Clarendon’s motion, but
failed to file a response. [See ECF No. 510 (requesting extension); ECF No. 517 (granting
extension to August 21, 2020).] The court, therefore, considers Clarendon’s motion unopposed.
31
   American Alternative replied on August 28, 2020. [ECF No. 564.]
                                                   18
     3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617        Page 19 of 78




defenses of M.B. Kahn and Kahn Development and others did not. Id. at ¶¶ 155–157. In this

action, Zurich answers Travelers’ Complaint and asserts the following claims against Travelers

and “all defendants:” (1) declaratory judgment—duty to indemnify under its policies; (2)

declaratory judgment—priority of coverage; (3) equitable subrogation; and (4) binding declaration

against all defendants. Id. at ¶¶ 163–179.

     More specifically, Zurich seeks a declaration regarding whether, and to what extent, it is

obligated to indemnify M.B. Kahn and/or Kahn Development in the Underlying Case. Id. at ¶¶

163–169.     Then, it seeks a declaration regarding priority of coverage; namely, that the

Subcontractor Insurers are obligated to defend and indemnify M.B. Kahn and Kahn Development

on a “primary and non-contributory basis” and Zurich’s obligation, if any, is excess. Id. at ¶¶ 170–

171. Third, it seeks a declaration and judgment for the fees it expended before the Subcontractor

Insurers assumed the defense pursuant to a theory of equitable subrogation. Id. at ¶¶ 172–176.

Finally, Zurich seeks to bind all parties to the declarations it seeks. Id. at ¶ 177–179. If these

claims seem familiar, they should. Travelers seek the same relief.

     B. Hartford’s Claims.

     Hartford is the second Developer Insurer with claims asserted against Travelers and the other

defendants.32 Hartford insured Kahn Development. Its claims, much like those of Zurich, mirror

Travelers’ claims. [ECF No. 256.]

     Hartford states that it is defending Kahn Development, Village at Sandhills, and VAS

Condominium in the Underlying Case. Id. at ¶ 142. It alleges that pursuant to the agreements

between M.B. Kahn and the Subcontractors, the Subcontractors were required to purchase policies



32
  Unlike Travelers and Zurich, Hartford is currently defending certain entities in the Underlying
Case.

                                                19
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617         Page 20 of 78




that would require defense and indemnity coverage for M.B. Kahn and M.B. Kahn’s “interrelated

affiliates,” including Kahn Development. Id. at ¶¶ 143–148. Hartford asserts two crossclaims, (1)

declaratory relief—indemnity from Subcontractors and (2) declaratory relief—defense and

indemnity from Subcontractor Insurers, and two counterclaims: (1) declaratory relief—defense

and indemnity against Travelers as insurer of M.B. Kahn and (2) declaratory relief—defense and

indemnity against Travelers as insurer of Cayce Company.

     C. Subcontractor Insurers’ Motions to Dismiss Zurich’s and Hartford’s Claims.

     There are 21 pending motions related to Zurich’s33 and Hartford’s34 crossclaims. Apart from

a few outlier arguments, many of the arguments are the same or substantially similar. They

include: (1) lack of standing/no injury in fact/no actual controversy; (2) ripeness; (3) abstention;

(4) lack of a contractual relationship; (5) Sloan bar to relief; and (6) failure to plead in accordance

with Rule 8, FRCP. Zurich and Hartford oppose dismissal. [See ECF Nos. 523, 524.]

IX. Third-Party Defendants’ Motions to Dismiss M.B. Kahn’s Third-Party Claims.

     The final dispositive motions seek dismissal of M.B. Kahn’s third-party claims. Two of the

five third-party defendants, BB&T and Crescent South, move to dismiss the third-party claims.




33
   The following motions relate to Zurich’s crossclaims: ECF Nos. 329 (Auto-Owners), 330
(Liberty Mutual), 333 (Scottsdale), 336 (Westfield), 338 (RSUI), 370 (American Alternative), 373,
374 (Clarendon), 426 (Navigators), 447 (Montgomery Mutual), 448 (Netherlands), 464 (Western
World), 478 (Cincinnati). Zurich submitted an omnibus response in opposition. [See ECF No.
504.]
34
   The following motions relate to Hartford’s crossclaims: ECF Nos. 329 (Auto-Owners), 426
(Navigators), 354 (RSUI), 359 (Scottsdale), 363 (American Alternative), 372 (Westfield), 375,
376 (Clarendon), 463 (Western World), 467 (Montgomery Mutual), 468 (Netherlands), 476
(Cincinnati). Hartford submitted two omnibus responses in opposition. [See ECF Nos. 503, 508.]
Additionally, M.B. Kahn responded to RSUI’s motion to dismiss Hartford’s crossclaims, taking
no position as to RSUI’s first two arguments, but asserting that the third argument is premature.
[ECF No. 407.]
                                                  20
     3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617         Page 21 of 78




     BB&T, M.B. Kahn’s insurance broker, claims that the third-party claims are premature, i.e.,

not ripe for judicial review, and fail to state a claim. [ECF No. 337.] BB&T argues that M.B.

Kahn’s claim against it is contingent upon M.B. Kahn being found liable in the Underlying Case

and further contingent upon the finding of liability implicating the Zurich and American Guarantee

policies. There must also be a separate finding that the policies do not provide coverage. If all

contingencies properly align, M.B. Kahn’s claim that BB&T is liable to it for failing to procure

proper insurance coverage would then be ripe. In opposition, M.B. Kahn argues Rule 14, FRCP

specifically contemplates contingent claims such as the claims it asserts against BB&T and its

claims are properly pleaded. [ECF No. 409.]35

     Crescent South also seeks dismissal of M.B. Kahn’s third-party claims, but it argues the court

lacks personal jurisdiction over it. [ECF No. 394.] M.B. Kahn opposes the motion. [ECF No.

439.] Relying on a certificate of insurance made part of the record by Crescent South, M.B. Kahn

argues the court has specific jurisdiction over Crescent South. Id.36

X. Where We Stand Now: A Visual.

     Despite the court’s best efforts to simplify the relationships and issues, it realizes the last 20

pages of procedural background may be “as clear as mud.”37 Thus, before the court turns to

Travelers’ request to turn the current state of the parties and litigation on its head, a visual

representation may be beneficial:




35
   BB&T replied on July 24, 2020. [ECF No. 432.]
36
   Crescent South replied on August 3, 2020, maintaining its position that the court lacks personal
jurisdiction over it, but also stating that it would not oppose jurisdictional discovery. [ECF No.
484.]
37
    That is, not clear at all. See As clear as mud, Merriam-Webster (online ed. 2021),
https://www.merriam-webster.com/dictionary/as%20clear%20as%20mud.
                                                  21
    3:20-cv-01304-SAL         Date Filed 03/29/21        Entry Number 617       Page 22 of 78




                                       Travelers
                                   (Insurer‐Plaintiff)
                                                                        Hartford (Developer
                                                                              Insurer)

         Group 1: M.B. Kahn
        (Insured‐Defendant)                                            Group 3: Kahn
                                                                       Development,
                                                                 Subcontractors, Developer
                                                                Insurers (Hartford & Zurich),
                                                                        Promenade



                                                                             Zurich (as
                                                                             Developer
                                                                             Insurer) +
                                  Group 2: Subcontractor
                                         Insurers
                                                                             American
                                                                           Guarantee and
                                                                               BB&T

            Crescent South
             and Admiral




                                                                          Kahn Development


XI. Travelers’ Motion to Realign Parties.

   As the parties are filing their crossclaims, counterclaims, third-party claims, and accompanying

motions practice, Travelers realize they have a problem. Just as M.B. Kahn suggested many

months before, this court may lack subject matter jurisdiction due to lack of complete diversity

between the parties. [See ECF No. 73.]

   On July 7, 2020, Navigators, a Subcontractor Insurer, files an Answer to M.B. Kahn’s

crossclaim. [ECF No. 341.] Therein, Navigators affirmatively states that it is a company


                                                  22
     3:20-cv-01304-SAL           Date Filed 03/29/21    Entry Number 617          Page 23 of 78




“incorporated in New York” and “as of March 2019[,]” its “principal place of business is in

Connecticut.” Id. at ¶ 6. This is problematic for Travelers, as they are also incorporated and hold

their principal places of business in Connecticut. [ECF No. 1 at ¶ 19; see also ECF No. 494 at p.8,

¶ 10.] Thus, with the parties in their current positions, there is not complete diversity. Without

complete diversity, this court would lack subject matter jurisdiction, and Travelers’ case would

have to be dismissed. Cue the Motion to Realign. [ECF No. 494.]

      Travelers argue that the insurer-defendants should be realigned as plaintiffs because the

primary controversy in the case is “the extent to which M.B. Kahn and Kahn Development are

entitled to insurance coverage under the Travelers Policies and other policies involved in this

matter with respect to . . . the Underlying Lawsuit.” Id. at ¶ 11. They state that the interests of the

Subcontractor Insurers (including the now ever-so-important Navigators) and the Developer

Insurers align with Travelers, and the positions of Kahn Development, the Subcontractors, and

Promenade align with M.B. Kahn. Id. If the Subcontractor Insurers, including Navigators, are

realigned as plaintiffs and if the court ignores the alleged “nominal” parties, Travelers assert that

complete diversity will exist.

     It shouldn’t come as a surprise to anyone—particularly after reading the prior 22 pages—that

there are many oppositions to Travelers’s motion. There are 1138 oppositions and one new motion

to dismiss for lack of subject matter jurisdiction.39




38
   [ECF Nos. 537 (M.B. Kahn), 542 (Gemini), 543 (Montgomery Mutual), 544 (Netherlands), 545
(Liberty Mutual), 546 (Auto-Owners), 547 (Cincinnati), 550 (Western World), 562 (Pennsylvania
National), 578 (Clarendon), 579 (Westfield).] In addition to the 11 oppositions, Zurich filed a
document stating that it “takes no position and neither consents to [n]or opposes the motion.” [ECF
No. 581.]
39
   [ECF No. 541 (Employers Mutual).]
                                                  23
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617          Page 24 of 78




     In its opposition, M.B. Kahn argues Travelers are attempting to manufacture jurisdiction,

realignment is not appropriate, and Travelers cannot satisfy the principal purpose test for

realignment. [ECF No. 537.] Gemini argues Travelers indemnity question is not ripe and therefore

cannot serve as the primary issue in the case. And as to the remaining issues of duty to defend and

equitable subrogation, Gemini claims its interests remain adverse to Travelers. [ECF 542.]

Montgomery Mutual and Netherlands emphasize the fact that Travelers’ motion “is being made to

manufacture diversity rather than eliminate it.”    [ECF Nos. 543 at p.3, 544.]

     Liberty Mutual, Auto-Owners, and Cincinnati make the same arguments as M.B. Kahn,

Gemini, Montgomery Mutual and Netherlands but also argue that, if the court were to realign the

parties as suggested by Travelers, it would not render the parties on opposite sides of the “v”

completely diverse. [ECF No. 545 at pp.5–8, ECF No. 546, EFC No. 547.] They argue that if the

court realigns the Subcontractor Insurers as plaintiffs, RSUI, a Georgia corporation, becomes a

plaintiff. But Big Time and Contractors of Atlanta, two defendants that would remain defendants,

are also Georgia corporations. As a result of the realignment, Georgia corporations would appear

on both sides of the “v,” meaning complete diversity still would not exist. Further, they assert that

despite Travelers’ contention to the contrary, Big Time and Contractors of Atlanta are not

“nominal” parties.40



40
   Western World and Penn National join in and adopt the arguments of Gemini, Montgomery
Mutual, Netherlands, and Cincinnati. [ECF Nos. 550, 562.] Westfield joins in and adopts the
arguments of M.B. Kahn, Gemini, Montgomery Mutual, Netherlands, Liberty Mutual, Auto-
Owners, and Cincinnati. [ECF No. 579.] Clarendon’s arguments differ slightly from those of the
other defendants. [ECF No. 578.] Clarendon argues it cannot be realigned as a plaintiff or named
as a defendant in this action because its interests are subject to a separate lawsuit—Big Time. If
required to proceed with this case, it will be defending the same issues in two separate lawsuits.
Further, and relatedly, Clarendon argues it is not an “interested party” for declaratory judgment
purposes.


                                                   24
    3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617         Page 25 of 78




   Moreover, Employers Mutual Casualty Company (“Employers Mutual”) filed a motion to

dismiss Travelers’ Complaint pursuant to Rule 12(b)(1), FRCP for lack of subject matter

jurisdiction and simultaneously opposed Travelers’ Motion to Realign. [ECF No. 541.] Employers

Mutual relies on the lack of diversity between Travelers and Navigators as the basis for dismissal.

As for the proposed realignment, Employers Mutual argues “the only common thread [] is the

plaintiffs’ attempt to shift [] anticipated loss to the defendants.” [ECF No. 541-2 at p.2.] Much

like Liberty Mutual, Auto-Owners, and Cincinnati, Employers Mutual argue realignment is not

proper because “Travelers’ interests are antagonistic to those of the insurer defendants,” including

Employers Mutual, and realignment would not solve the diversity problem. Id. at p.12.

   Travelers reply to the oppositions and respond to Employers Mutual’s motion to dismiss in

one consolidated document. [ECF No. 583.] They argue that realignment to create, rather than

destroy, diversity is proper and that the court must first render its realignment decision before it

rules on whether there is complete diversity. Id. at pp.3–8. Further, they argue that their principal

purpose for filing suit was to resolve the extent to which its insured, M.B. Kahn, is entitled to

indemnity. Id. at p.9. According to Travelers, the court cannot consider the “significant issues

between the insurers in this case” because those issues are only relevant to the substantial

controversy test, which does not apply in the Fourth Circuit. Id. at pp.8–9. Travelers maintain

that its disputes with the Subcontractor Insurers remain secondary to its indemnification request.

Id. at pp.11–12.

   Travelers also briefly address an argument raised primarily by Gemini—that Travelers’ claims

related to indemnity are not ripe, and therefore, the court cannot consider them in determining the

primary issue in the case. Id. at pp.13–14. Travelers contend that the dispute over ripeness of their

claims will need to be resolved before the court can consider the argument as one in opposition to



                                                 25
     3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617         Page 26 of 78




the Motion to Realign. Id. at p.14.41 Finally, Travelers argue that once the parties are realigned,

the court must disregard the citizenship of Big Time and Contractors of Atlanta because they are

“nominal parties.” Id. at pp.15–19.42

XII.    Miscellaneous Motions.

     Finally, there are additional motions that do not fit neatly into the above-listed categories. The

good news is that many of the motions are easily resolved as either unopposed or moot. These

motions include:

           M.B. Kahn’s motion to strike Motorist Mutual’s request for attorneys’ fees. [ECF No.

            410; see also ECF No. 319 at p.11 (“WHEREFORE” paragraph).] Motorist Mutual

            does not oppose the request, if the court strikes the request without prejudice. [ECF

            No. 480.] The court hereby GRANTS M.B. Kahn’s Motion to Strike, ECF No. 410,

            and strikes Motorist Mutual’s request for attorneys’ fees, without prejudice.

           M.B. Kahn’s motion to strike Promenade’s crossclaims. [ECF No. 475.] Promenade

            responds that it was not intending to pursue any crossclaims.            [ECF No. 522.]

            Accordingly, the court hereby finds that Promenade’s pleading does not assert

            crossclaims against M.B. Kahn, and therefore, ECF No. 475 is MOOT.




41
   While not directly at issue in the Motion to Realign, the court notes that Travelers seem to
concede that their claims related to the duty to defend fail to state claim. Travelers state that the
arguments in opposition to the Motion to Realign “ignore[] the fact that South Carolina law largely
forecloses an insurer from pursuing the very claim the opposing insurers suggest is the primary
issue in this action.” [ECF No. 494 at p.14 (referencing Sloan); see also id. at n.5; id. at p.9
(“Travelers Complaint could not be clearer and certainly cannot be construed as primarily raising
issues as to how coverage should be divided . . ., particularly in light of the restrictions on
Travelers’ ability to do just that under South Carolina law.”).]
42
   M.B. Kahn also responds to Employers Mutual’s Motion to Dismiss. [ECF No. 574.] It agrees
with Employers Mutual that Travelers’ Complaint should be dismissed for lack of jurisdiction, but
asks the court to retain jurisdiction over its third-party claims because they have an independent
jurisdictional basis.
                                                  26
    3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617         Page 27 of 78




          Kahn Development’s motion to dismiss its crossclaim against Gemini, without

           prejudice, given identical crossclaims are pending in Big Time. [ECF No. 535.]

           Gemini consents to the relief requested. Id. The court hereby GRANTS the motion to

           dismiss, ECF No. 535.

          Three Motions to Strike Big Time’s “crossclaims.” [ECF No. 360 (filed by Liberty

           Mutual), ECF No. 362 (filed by Auto-Owners), ECF No. 389 (filed by Navigators).] It

           appears these three motions are unopposed. Accordingly, the court hereby GRANTS

           the three motions to strike, ECF Nos. 360, 362, 389, as unopposed.

The remaining motions are contested, but may be rendered moot following the court’s ruling on

subject matter jurisdiction. These motions include:

          Two contested motions for admission pro hac vice. [ECF Nos. 121, 122.]

          M.B. Kahn’s motion to strike Admiral’s attorneys’ fee request. [ECF No. 265.]

          M.B. Kahn’s conditional motion to sever claims. [ECF No. 593.]

          Motions to stay discovery and other deadlines pending rulings on the dispositive

           motions. [ECF No. 488, 489, 492, 493, 533, 549.]

The court will refrain from ruling on this second group of motions until after its analysis and ruling

on the subject matter jurisdiction question.

                                          DISCUSSION

   After that abbreviated (insert sarcasm here) outline of the procedural history of the case, the

pending motions, and the arguments of the parties, the court turns to its analysis of the issues;

namely, its jurisdiction.




                                                 27
      3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617         Page 28 of 78




I. Does this Court Have Jurisdiction Over Travelers’ Claims? Diversity, Realignment, and
   Ripeness.

      Given that this court cannot proceed with Travelers’ case until it determines whether it has

subject matter jurisdiction, the obvious starting point for the court’s analysis is the lack of complete

diversity between the parties as currently aligned. In that regard, the court is faced with two

pending motions to dismiss Travelers’ Complaint and Travelers’ corresponding motion to realign

the parties.     [ECF Nos. 73 (M.B. Kahn’s Motion to Dismiss Travelers’ Complaint), 541

(Employers Mutual’s Motion to Dismiss Travelers’ Complaint), ECF No. 494 (Travelers’ Motion

to Realign). Relatedly, as will be discussed in further detail below, the court takes up another

justiciability doctrine—ripeness—in rendering its decision on the three motions.

      A. Complete Diversity Lacking.

      Federal courts are of limited jurisdiction, “constrained to exercise only the authority conferred

by Article III of the Constitution and affirmatively granted by federal statute.” In re Bulldog

Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998). One statutory basis for federal jurisdiction, and

the one at issue here, is diversity of citizenship. 28 U.S.C. § 1332; [ECF No. 1, Compl. at ¶ 55].

For this court to have jurisdiction over Travelers’ action pursuant to section 1332, the matter in

controversy must exceed the sum or value of $75,000, and it must be between “citizens of different

states.” Id. at (a)(1). A corporation is “deemed to be a citizen of every State . . . by which it has

been incorporated and of the State . . . where it has its principal place of business[.]” Id. at (c)(1).

Except for certain class actions,43 section 1332 requires complete diversity among the parties.

Stated differently, the citizenship of every plaintiff must be different from the citizenship of every

defendant. See Caterpillar, Inc. v. Lewis, 519 U.S. 61, 69 (1996).




43
     28 U.S.C. § 1332(d).
                                                   28
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617         Page 29 of 78




     Here, Travelers allege they are incorporated in and have their principal places of business in

Connecticut. [ECF No. 1, Compl. at ¶ 19.] And while Travelers initially pleaded upon information

and belief that Navigators is a New York corporation with its principal place of business in New

York, id. at ¶ 32, they have since acknowledged (at least for purposes of their motion to realign)

that Navigators44 may have its principal place of business in Connecticut. [ECF No. 494 at p.8, ¶

10; see also ECF No. 341 at ¶ 6 (Navigators’s assertion that its principal place of business is in

Connecticut).] If Navigators’s principal place of business is in Connecticut, complete diversity is

lacking.

     “[A] defendant may challenge subject matter jurisdiction in one of two ways.” Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009). The first is a “facial challenge.” Id. The argument is

that the complaint fails to allege facts upon which subject matter jurisdiction can be based. The

second is a “factual challenge.” Id. A defendant raising a factual challenge argues that “the

jurisdictional allegations of the complaint [are] not true.” Id. (citing Adams v. Bain, 697 F.2d

1213, 1219 (4th Cir. 1982)). In either case, “[t]he burden of establishing subject matter jurisdiction

rests with the plaintiff.” Demetres v. East West Const., Inc., 776 F.3d 271, 273 (4th Cir. 2015).45

Having reviewed the parties’ submissions and considered Travelers’ burden to establish

jurisdiction, the court is compelled to conclude that, if the parties remain aligned as set forth in




44
   Navigators is an insurer of one of M.B. Kahn’s subcontractors, Big Time. [ECF No. 1, Compl.
at ¶ 32.]
45
   The burden of a facial challenge is less onerous on the plaintiff. The plaintiff is “afforded the
same procedural protection as he would receive under a Rule 12(b)(6) consideration,” meaning the
“allegations in the complaint are taken as true, and the motion must be denied if the complaint
alleges sufficient facts to invoke subject matter jurisdiction.” Kerns v. United States, 585 F.3d
187, 192 (4th Cir. 2009) (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). With a
factual challenge, “[t]he plaintiff . . . is afforded less procedural protection.” Id. “The presumption
of truthfulness normally accorded a complaint’s allegations does not apply, and the district court
is entitled to decide disputed issues of fact with respect to subject matter jurisdiction.” Id.
                                                  29
    3:20-cv-01304-SAL          Date Filed 03/29/21     Entry Number 617         Page 30 of 78




Travelers’ Complaint, complete diversity is lacking. See McNutt v. General Motors Acceptance

Corp. of Ind., 298 U.S. 178, 189 (1936) (“The prerequisites to the exercise of jurisdiction are

specifically defined[.] . . . They are conditions which must be met by the party who seeks the

exercise of jurisdiction in his favor.”); North v. Court One Corp., No. 2:05-cv-3483, 2006 WL

1663799, at *2 (D.S.C. June 13, 2006) (“[T]he burden of supporting the claim of jurisdiction by

competent proof is upon the plaintiff.”); [ECF No. 494 at pp.7–8, ¶ 9 (outlining evidence submitted

to establish Navigators’s principal place of business), ¶ 10, ECF No. 541-1 (article on acquisition),

ECF No.73-4 (South Carolina Department of Insurance “lookup” for Navigators; outlining main

administrative office information in Connecticut)].

   Unless realignment is appropriate, the court must dismiss Travelers’ Complaint for lack of

subject matter jurisdiction.

   B. Realignment.

   In what seems like a second bite of the jurisdictional apple, Travelers ask the court to correct

their diversity oversight and realign the parties. Notably, Travelers filed this action asserting the

existence of diversity jurisdiction. [ECF No. 1.] Only after Travelers’ discovery that diversity is

lacking, did the issue of realignment come before the court. Realizing their Complaint lacks

complete diversity, Travelers now ask the court to find that the primary issue in this case is the

extent to which M.B. Kahn and Kahn Development are entitled to insurance coverage from the

insurer-defendants, realign the insurer-defendants as plaintiffs in accordance with that primary

issue, and find that certain other defendants are “nominal,” such that complete diversity exists.

   Much of the realignment briefing focuses on the parties’ divergent positions on what

constitutes the “primary purpose” of this case, but the court believes it is imperative that it first

explore whether it is appropriate to apply realignment principles at all. That is, is it appropriate



                                                 30
    3:20-cv-01304-SAL           Date Filed 03/29/21        Entry Number 617          Page 31 of 78




for Travelers to invoke realignment to correct its mistaken belief that diversity existed at the

outset?

    1. Creating v. Defeating Diversity Jurisdiction.

    Realignment is not an always-available tool that can be invoked by the parties on a whim to

create or destroy diversity jurisdiction when they find it most convenient. Rather, it is a tool

intended to protect against manufactured jurisdiction. The Fourth Circuit Court of Appeals

recently described realignment’s purpose as follows: “Realignment ensures that parties do not

artfully draft pleadings in order to escape ‘the mandate that courts carefully confine their diversity

jurisdiction to the precise limits that the jurisdictional statute, pursuant to Article III, has defined.’”

Jackson v. Home Depot U.S.A., Inc., 880 F.3d 165, 172 (4th Cir. 2018), aff’d, 139 S. Ct. 1743

(2019). At its core, it “prevents the creation of sham diversity jurisdiction.” Id. (emphasis added).

Thus, a threshold question: is it appropriate to use realignment to create rather than destroy

diversity jurisdiction?

    Despite some of the defendants’ contentions to the contrary, it seems the answer is “yes.” A

review of the case law evidences that realignment can work both ways. See, e.g., Bi-Lo, LLC v.

Nat’l Union Fire Ins. Co. of Pittsburgh, No. 0:14-cv-355, 2014 WL 12605522, at *6–*7 (D.S.C.

Apr. 30, 2014) (following Eleventh Circuit Court of Appeals and concluding just as “parties

themselves cannot confer diversity jurisdiction upon the federal courts by their own designation

of plaintiffs and defendants,” “the converse of this principle—that parties cannot avoid diversity

by their designation of the parties—is also true”). To determine whether Travelers’ use of

realignment to create diversity is an appropriate one, the court explores how realignment is used

in both contexts.




                                                    31
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617         Page 32 of 78




     It appears that the most common use of realignment results in destroying diversity where it

“inadvertently” exists.46 By “inadvertent,” the court means diversity exists simply by the fact that

all parties named as defendants happen to have different citizenship from the plaintiff, but the

“actual, substantial controversy” is not “between citizens of different states.” City of Indianapolis

v. Chase Nat’l Bank of City of N.Y., 314 U.S. 63, 69 (1941). Examples are the best way to explain

this use of realignment.

     The seminal case is one from the United States Supreme Court, City of Indianapolis v. Chase

National Bank of City of New York, 314 U.S. 63 (1941). There, Chase National Bank, a trustee

under a mortgage deed securing a bond issued by Indianapolis Gas, filed suit in federal court,

asserting original jurisdiction based on diversity and seeking overdue interest on the bond.

Indianapolis Gas, Citizens Gas, and the City of Indianapolis—all Indiana citizens—were named

as defendants. At the time of filing, complete diversity existed. But the district court concluded

that there was not a “collision between the interests” of Chase National Bank and Indianapolis

Gas, realigned Indianapolis Gas as a plaintiff, and dismissed the case for lack of jurisdiction. The

Court of Appeals reversed, and the case eventually landed before the United States Supreme Court.

The question: “Does an alignment of the parties in relation to their real interests in the ‘matter in

controversy’ satisfy the settled requirements of diversity jurisdiction?” Id. at 69. The answer:

Yes. But how did the Court get there?




46
  This category would also include what the Fourth Circuit Court of Appeals described as “sham”
or “manufactured” jurisdiction. See Jackson, 880 F.3d at 172. Just as a federal court would
zealously guard against extending diversity jurisdiction to instances where it should not exist, i.e.,
what this court calls “inadvertent” diversity cases, it would protect the limits of its jurisdiction by
realigning to prevent a party from inappropriately creating jurisdiction where it otherwise would
not exist, i.e., “sham” or “manufactured” jurisdiction.
                                                  32
    3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617         Page 33 of 78




    Background on the relationship between the parties is instructive. Prior to the lawsuit,

Indianapolis Gas leased its mortgaged property to Citizens Gas, with Citizens Gas agreeing to pay

the interest on the bond as rent. Thereafter, Citizens Gas conveyed its property, including the

leased/mortgaged property, to the City of Indianapolis. During this time, the interest payments

ceased. Chase National Bank sued seeking a declaration that the lease from Indianapolis Gas to

Citizens Gas was valid and binding such that it served as part of the security for performance of

the mortgage obligations. Indianapolis Gas, though named as a defendant in the case, agreed that

the lease should be valid and binding. The district court realigned Indianapolis Gas as a plaintiff

given that its interests on the issue were aligned with Chase National Bank. This decision destroyed

diversity jurisdiction.

    The Supreme Court, in reaching its decision on whether the district court’s realignment was

proper, looked to what is necessary to “sustain diversity jurisdiction.” Id. at 69 (emphasis added).

It noted that “there must exist an ‘actual’, ‘substantial’, controversy between citizens of different

states, all of whom on one side of the controversy are citizens of different states from all parties

on the other side.” Id. (internal citations omitted; emphasis added). The Court deemed this the

“necessary ‘collision of interest.’” Id. (citation omitted). “Whether the necessary ‘collision of

interest’ exists . . . must be ascertained from the ‘principal purpose of the suit, and the ‘primary

and controlling matter in dispute.’” Id. (internal citation omitted). Because there was “no collision

between the interests of the plaintiff [Chase National Bank] and the interests of Indianapolis Gas”

as to the validity of the lease, realignment was proper, and complete diversity was lacking. Id. at

71; see also id. at 74 (“What Chase wants Indianapolis Gas wants and the City does not want.”);

id. (“Chase and Indianapolis Gas, are, colloquially speaking, partners in litigation.”).




                                                 33
    3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617         Page 34 of 78




   Again, the decision to realign stemmed from what is required to have diversity jurisdiction. It

is more than simply citizens of different states on either side of the “v.” Indianapolis requires that

there be an “actual” and “substantial” controversy or “collision of interests” between those

appearing on opposite sides of the “v.” The Supreme Court emphasized the need for “regard [to]

be had to the requirements of jurisdictional integrity,” meaning those “on the same side of the

controversy” should appear on the same side of the “v” for “purposes of diversity jurisdiction.”

Id. at 74. Further, it reminded lower courts of the “dominant note” from Congress “relating to

diversity jurisdiction is one of jealous restriction[.]” Id. at 76. By placing these additional

requirements on the exercise of diversity jurisdiction, the Court was in keeping with the

“constitutional limitations upon the judicial power of the federal courts.” Id. at 75.

   The Fourth Circuit Court of Appeals’s application of Indianapolis in U.S. Fidelity and

Guarantee Company v. A&S Manufacturing Company, Inc., 48 F.3d 131 (4th Cir. 1995) is another

example of “inadvertent” diversity. There, a manufacturer was sued by the Environmental

Protection Agency (“EPA”) for the costs associated with its cleanup of contamination allegedly

occurring at the manufacturer’s sites. During the relevant period, the manufacturer had three

insurance policies with three insurance companies—USF&G, Federal Insurance, and Hartford.

All three refused to defend or indemnify the manufacturer in relation to EPA’s suit. USF&G

brought a declaratory judgment action against the manufacturer, Federal Insurance, and Hartford,

asking the court to declare the “parties’ rights and duties as they relate to [the manufacturer’s]

claims for insurance coverage for environmental liabilities.” Id. at 132. The manufacturer also

brought its own, nearly identical, declaratory judgment action in state court against the three

insurance companies. The manufacturer could not pursue the action in federal court because its

citizenship was the same as one of the insurance companies. In the federal action, the manufacturer



                                                 34
     3:20-cv-01304-SAL         Date Filed 03/29/21        Entry Number 617          Page 35 of 78




moved to realign the two insurer-defendants as plaintiffs, which would destroy diversity. The

district court granted the motion and dismissed the action for lack of subject matter jurisdiction.

     On appeal, the Fourth Circuit formally adopted the two-step “principal purpose” test for

realignment. Referencing Indianapolis, it stated: “Indianapolis specifically requires the district

court to ascertain the ‘collision of interests’ from the ‘principal purpose of the suit, and the primary

and controlling matter in dispute’ and to ‘arrange the parties according to their sides in the

dispute.’” Id. at 133 (citing 314 U.S. at 69). Step one is the court’s determination of the primary

issue in the controversy. Id. The second is the court’s alignment of the parties according to their

positions on that primary issue. Id. In explaining the last step, the Fourth Circuit concluded: “If

the alignment differs from that in the complaint, the court must determine whether complete

diversity continues to exist.” Id. (emphasis added). Again, U.S. Fidelity, much like Indianapolis,

was asking whether diversity jurisdiction existed in a case where diversity of citizenship appeared

on the face of the complaint. This distinction emphasizes the fact that just because citizens of

different states appear on different sides of the “v,” as is required for complete diversity, it does

not mean that the court has diversity jurisdiction as limited by Article III and federal statute.47

     In U.S. Fidelity, the Fourth Circuit emphasized some of the same desires to safeguard and limit

diversity jurisdiction as the Supreme Court expressed in Indianapolis. In adopting the principal

purpose test, the Fourth Circuit found that it “allows parties to engage a federal forum in a narrower

range of situations.” Id. “This result comports with the mandate that courts carefully confine their

diversity jurisdiction to the precise limits that the jurisdictional statute, pursuant to Article III, has



47
  The Fourth Circuit recognized this distinction in its rejection of the substantial controversy test:
“In many multiple party suits, some hypothetical adversity between diverse parties can be claimed
as giving rise to a substantial controversy. Thus, the substantial controversy test allows diversity
jurisdiction in a broad range of cases, limited only by the creative pleading of the plaintiff.” U.S.
Fidelity, 48 F.3d at 133.
                                                   35
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617         Page 36 of 78




defined.” Id. (emphasis added). Because the “primary issue” in U.S. Fidelity was “whether the

insurers owe [the manufacturer] a duty to defend against the underlying environmental lawsuits

and a duty to indemnify for any liability assessed,” it was appropriate to realign all insurers on one

side of the “v.” Id. at 134. As a result, diversity jurisdiction was “carefully confine[d],” and the

matter was dismissed.48

     In both Indianapolis and U.S. Fidelity, federal courts guarded against extending diversity

jurisdiction even though complete diversity, in a technical sense, appeared on the faces of the

complaints. This case is not a mirror image of Indianapolis or U.S. Fidelity. In those cases, the

plaintiffs named all relevant parties to their disputes as defendants—appropriately so.           By

happenstance, complete diversity existed. What did not exist, however, was the necessary “actual”

and “substantial controversy between citizens of different states, all of whom on one side of the

controversy are citizens of different states from all parties on the other side.” Indianapolis, 314

U.S. at 69 (emphasis added). Here, complete diversity does not appear on the face of Travelers’

Complaint, meaning this court is not asking or answering the same questions, i.e., whether the

court should “sustain diversity jurisdiction,” Indianapolis, 314 U.S. at 69, or whether “complete

diversity continues to exist,” U.S. Fidelity, 48 F.3d at 133. Rather, because complete diversity is

lacking, the court is asking whether it should create it. The court turns to examining sources

discussing realignment to create diversity to determine whether this distinction, while real, is a

substantive one.

     At least one well-known treatise has concluded that realignment creating diversity occurs less

often than realignment defeating diversity. See 20 Charles Alan Wright and Mary Kay Kane,



48
  Logically so. It goes without saying that if the insured lacks diversity jurisdiction in his action
pending against the insurance companies in state court, the same action filed by an insurance
company should similarly lack diversity jurisdiction.
                                                 36
     3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617         Page 37 of 78




Federal Practice and Procedure § 32 (2d ed. Apr. 2019) (“Usually the realignment of parties,

when required, will have the effect of defeating jurisdiction.”). But does the fact that it occurs less

often mean that it should not occur here?

     The same treatise discusses two situations in which realignment may create diversity. The first

is “in a removed action in which the removing party asks for realignment to justify the removal[.]”

Id. at n.4 (emphasis added); see also, e.g., Gressette v. Sunset Grille, Inc., 447 F. Supp. 2d 533,

535–37 (D.S.C. 2006) (denying motion to remand after realigning defendant as plaintiff where it

was “clear that no primary issue in controversy exists between” the realigned defendant and the

plaintiff); Beaufort Rentals LLC v. Westchester Fire Ins. Co., No. 9:18-cv-2658, 2018 WL

6248770, at *2 (D.S.C. Nov. 29, 2018) (“When it is appropriate, a court may realign parties after

removal to create diversity jurisdiction.”) (emphasis added). This is the reverse of Indianapolis

and U.S. Fidelity. The plaintiff brings his case, names those with an interest in the dispute as

defendants, and diversity does not exist, either because of happenstance or the plaintiff’s naming

of a “sham” defendant to defeat diversity. In those instances, courts apply the principal purpose

test to determine whether the plaintiff’s position and the defendants’ position on the primary issue

are aligned or opposed. If they are aligned, the court can realign the defendant as a plaintiff and

create complete diversity.49




49
   To the extent it is not clear above, the court points out that diversity in the jurisdictional sense
either exists or not based on the “primary issue” in dispute. This is not something the court is
creating or destroying. Rather, the court is creating or destroying the completeness of diversity of
citizenship—placing the party on its side of the dispute or “v.” Using the language from
Indianapolis, “an actual, substantial controversy between citizens of different states” either exists
or not depending on the citizens’ “sides in the dispute,” not on how the citizens are arranged in the
pleadings. 314 U.S. at 69. When the court acts pursuant to the principal purpose test, it does not
change the party’s position as it relates to the dispute, it merely changes their position in terms of
the “v,” such that completeness of diversity is created or destroyed.
                                                  37
     3:20-cv-01304-SAL          Date Filed 03/29/21       Entry Number 617          Page 38 of 78




     The second is “[w]hen a party who should join as plaintiff refuses to do so.” 20 Charles Alan

Wright and Mary Kay Kane, Federal Practice and Procedure § 32, n.4 (2d ed. Apr. 2019). In that

instance, the party “may be named as [a] defendant” pursuant to Rule 19(a), FRCP50 and thereafter

“realigned as a plaintiff for jurisdictional purposes.” Id.

     If a party invokes realignment to create diversity in one of these two ways, it is not problematic.

Unfortunately, this does not ease the court’s analysis. Travelers’ request for realignment does not

fit neatly into these categories either. Working in reverse order, this is not a situation in which

Travelers uses Rule 19, FRCP to join an involuntary plaintiff. When Travelers filed the Complaint,

they made it clear that they were naming all of the Subcontractor Insurers as defendants. They

asserted claims against each and every defendant in the action—all 35 of them. The Rule 19,

FRCP scenario, therefore, does not justify Travelers’ request.

     Turning back then to the first scenario, the distinction is obvious: Travelers did not remove

this case. This is not a situation in which a plaintiff sued all others it believed to be part of or

necessary to the dispute, a defendant recognizes that another defendant is aligned in interest with

the plaintiff, and then the defendant removes the case asking the court to correct the positioning of

the interest-aligned defendant. This court is presented with the following:

        Plaintiffs file suit, alleging there is a real controversy and complete diversity of citizenship.

        None of the almost 40 original parties to the dispute suggest that the parties are not

         appropriately aligned, including Plaintiffs.

        A defendant challenges complete diversity of citizenship.




50
  Rule 19, FRCP governs required joinder of parties. Section (a)(2) provides: “If a person has not
been joined as required, the court must order that the person be made a party. A person who
refuses to join as a plaintiff may be made either a defendant or, in a proper case, an involuntary
plaintiff.” Fed. R. Civ. P. 19(a)(2).
                                                    38
     3:20-cv-01304-SAL          Date Filed 03/29/21        Entry Number 617         Page 39 of 78




        Plaintiffs respond, but do not argue that the parties need to be realigned.

        Alleged non-diverse defendant appears and confirms its citizenship is the same as that of

         Plaintiffs.

        Realizing complete diversity is lacking, Plaintiffs come to the court and essentially say,

         “we got it wrong the first time, but don’t worry. You can just realign the parties and create

         complete diversity of citizenship.”

The court is left with only one thought: How isn’t this an attempt to manufacture jurisdiction?

     Travelers asks the court to ignore the fact that the lack of complete diversity in the first instance

was their “mistake”—one that would have required them to file in state court in the first instance—

and then use realignment to correct that “mistake.”             Essentially, apply U.S. Fidelity and

Indianapolis, but ignore how we got here. So, the question remains: Will the court find that

Travelers can invoke realignment to correct its erroneous allegation that complete diversity exists?

     Travelers fail to point to any cases with truly analogous facts or procedural histories, and the

court’s independent review similarly revealed none. And perhaps that is telling in and of itself.

On the one hand, Travelers filed this action staking its position that it had a real controversy with

all defendants. It seems odd to now allow Travelers to move parties around simply to create

complete diversity. It also seems to be at odds with the Supreme Court’s and Fourth Circuit’s

recognition that diversity jurisdiction is “one of jealous restriction.” Indianapolis, 314 at 76. On

the other hand, the court is acutely aware from reading the foregoing cases that “jurisdiction cannot

be conferred upon51 the federal courts by the parties’ own determination of who are plaintiffs and

who are defendants.” Id. at 69. Instead, it is the court’s duty to “look beyond the pleadings and


51
  Again, the use of “conferred upon” indicates a suggestion that the Supreme Court placed some
weight on the fact that complete diversity existed in the first instance in Indianapolis. 314 U.S. at
69.
                                                    39
    3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617         Page 40 of 78




arrange the parties according to their sides of the dispute.” Id.; see also Heniford v. Am. Motors

Sales Corp., 471 F. Supp. 328, 334 (D.S.C. 1979) (assessing removal, “the court will realign the

parties according to their true interest, as it would were the case brought in the federal court

originally.”). This is quite a quandary.

   Suffice it to say, the court remains unconvinced that realignment principles should apply to

this case. Balancing the arguments presented and comparing them to the applicable law, this feels

more like Travelers’ last move in a “game of chess.” Indianapolis, 314 U.S. at 69 (“Litigation is

the pursuit of practical ends, not a game of chess.”). Or, harkening back to the Fourth Circuit’s

explanation in Jackson, it seems more analogous to an attempt to create “sham diversity

jurisdiction.” 880 F.3d at 172; see also id. (describing a party’s “rush to claim applicability of the

principal purpose test”). If this court were to use realignment to create sham diversity jurisdiction,

it would run directly afoul of the Fourth Circuit’s stated purpose of the doctrine. But this court’s

prior rulings in insurance declaratory judgment cases, give it sufficient pause. See, e.g., Fenwick

Commons Homeowners Ass’n, Inc. v. Pennsylvania Nat’l Mut. Cas. Ins. Co., No. 2:19-cv-57, 2019

WL 1760150, at *3 (D.S.C. Apr. 22, 2019) (“In a declaratory judgment action involving an

insurance company’s policy coverage, the parties’ interests are generally aligned based on whether

they believe there is coverage of the damages that might underlie the claims for insurance.”). As

a result, this court is going to give Travelers another “move.”

   2. Principal Purpose Test Applied.

   Assuming Travelers’ motion is not “an attempt to artificially manufacture jurisdiction” using

realignment, the court turns to the principal purpose test. Jackson, 880 F.3d at 172. The principal

purpose test has two steps. First, the court determines the “primary issue in the controversy.” U.S.




                                                 40
     3:20-cv-01304-SAL         Date Filed 03/29/21         Entry Number 617     Page 41 of 78




Fidelity, 48 F.3d at 133. Second, the court “align[s] the parties according to their positions with

respect to the primary issue.” Id.

     Travelers assert that the “primary controversy in this lawsuit” is the same “[a]s in U.S.

Fidelity.” [ECF No. 494 at p.12.] It is “whether and to what extent each of the insurers is obligated

to defend or indemnify M.B. Kahn and/or Kahn Development in the Underlying Lawsuit.” Id.;

see also id. at p.8, ¶ 11 (describing the primary issue as “the extent to which M.B. Kahn and Kahn

Development are entitled to insurance coverage under the Travelers’ Policies and other policies in

this matter with respect to the claims asserted against M.B. Kahn and Kahn Development in the

Underlying Lawsuit”). Travelers contend that “any disputes amongst the insurers regarding

contribution, priority, and equitable subrogation are ancillary or secondary to such primary

coverage issues.” Id. at p.12; see also id. at p.5, ¶ 5.

     The defendants opposing Travelers’ motion disagree. M.B. Kahn argues, and the court

agrees,52 that there “is no single ‘primary issue’ in the sense that resolution [] would resolve all

disputes between the parties.” [ECF No. 537 at p.9.] It contends that to the extent an issue




52
   This point by M.B. Kahn exemplifies why the proposed realignment does not fit into the U.S.
Fidelity-mold. In U.S. Fidelity, there were three insurers insuring the same insured. All three
declined to defend and indemnify. The dispute was over whether one or more of the insurers were
obligated to defend and indemnify the manufacturer/insured. While the court recognized that there
may be “disputes . . . among the insurers regarding contribution,” those disputes were “ancillary
to the primary issue of the duty to indemnify” because the court “would first have to decide
whether the insurers were under any obligation to defend and indemnify[.]” 48 F.3d at 134. The
Fourth Circuit’s conclusion was a practical one. If none of the insurers are obligated to defend
and indemnify, there is no dispute between the insurers. Similarly, if one insurer is found
responsible for defense and indemnification, contribution is, again, a moot issue. See id. (“If none,
or only one, provided coverage, the question of the insurers’ liability to each other would be
moot.”). “Only if two or more are liable [], would the court have to allocate liability and costs.”
Id. But here, Travelers’ dispute with the Subcontractor Insurers over division of defense costs is
not contingent in the same way. Travelers has paid certain defense costs, and it now seeks to
recover them from the Subcontractor Insurers.
                                                  41
     3:20-cv-01304-SAL         Date Filed 03/29/21        Entry Number 617          Page 42 of 78




predominates, it is “which insurers must provide coverage, and how that coverage should be

divided and/or shared among the insurers.” Id. at pp.9–10.

     Gemini takes a different approach.        It argues that the “indemnity issue is not ripe for

adjudication” and, therefore, it “cannot be the primary issue in the action. [ECF No. 542 at p.3.]

Further, it asserts that this case differs from those cases that align insurers v. insureds in declaratory

judgment cases “because the primary issue is defense obligations.” Id. at p.4. Montgomery Mutual

agrees with Gemini. [ECF No. 543.]

     Employers Mutual and Cincinnati argue that the court must focus on Travelers’ principal

purpose for filing suit, which it contends is “risk transfer,” “shifting its coverage obligations to the

Subcontractor Insurers.” [ECF No. 585 (relying on Palisades Collections LLC v. Shorts, 552 F.3d

327, 337 (4th Cir. 2008) (focusing on Plaintiffs “principal purpose in filing suit”)), ECF No. 547.]

Netherlands makes a similar argument, distinguishing U.S. Fidelity and arguing that “Plaintiff filed

this lawsuit to secure this Court’s declaration that the Subcontractor Insurers’ duties of defense

and indemnity to M.B. Kahn are ‘primary and non-contributory’ in comparison to those of

Plaintiffs.” [ECF No. 544 at p.2.] Liberty Mutual and Auto Owners have similar positions. They

focus on the fact that the Travelers’ stated primary purpose “fails to acknowledge . . . that [it]

includes an effort by [Travelers] to bind the Subcontractor Insurers to any rulings as they relate to

Travelers’ policies.” [ECF No. 546 at p.3, ECF No. 545.]53

     At first glance, Travelers’ position seems persuasive. In U.S. Fidelity, the Fourth Circuit

affirmed the district court’s decision to realign the insurers together as plaintiffs based on their

shared “primary goal of avoiding obligations to [the manufacturer/insured].” 48 F.3d at 134; see



53
   Western World, Penn National, and Westfield incorporate the briefing of other Subcontractor
Insurers. [ECF Nos. 550, 562, 579.] Clarendon relies on its status as a party in the Big Time action
to oppose the Motion to Realign. [ECF No. 578.]
                                                   42
    3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617        Page 43 of 78




also id. (“The district court found that the primary issue in the case was whether the insurers owe

[the manufacturer/insured] a duty to defend against the underlying environmental lawsuits and a

duty to indemnify for any liability assessed[.]”).       Here, just as Travelers want to avoid

indemnifying M.B. Kahn, the Subcontractor Insurers share the same goal. But the court is also

persuaded by the distinctions between this case and U.S. Fidelity; namely, Travelers efforts to

reach the Subcontractor Insurers.

   If this case involved only M.B. Kahn’s direct insurers—Travelers, Zurich, etc.—the court may

be more inclined to conclude that the primary issue stated in U.S. Fidelity is the same primary

issue here.      Nevertheless, the fact remains that not only is Travelers seeking to avoid

indemnification to M.B. Kahn (an issue that they go so far as to tacitly acknowledge is not ripe),

it is also asking the court to bind the Subcontractor Insurers (and others) to that declaration and

recover the costs they have expended on M.B. Kahn’s defense. Moreover, unlike U.S. Fidelity,

Travelers is not seeking a declaration regarding its duty to defend M.B. Kahn. M.B. Kahn received

a defense from Travelers and is currently receiving a defense from several other insurers. Thus,

because of the affirmative claims asserted against the Subcontractor Insurers and the lack of a

request for a declaration regarding the duty to defend, this is not a straightforward application of

U.S. Fidelity.

   Looking beyond U.S. Fidelity, the court is persuaded by Gemini’s argument that the unripe

duty to indemnify claim may not serve as the primary issue in the case. Ripeness, or the lack

thereof, is an issue that permeates this case. More than half of the motions pending before the

court raise the concept in one way or another. All parties agree that the Underlying Case remains

unresolved. And without a finding of liability against one or more of the contractor-entities, the

claims seeking a declaration regarding indemnification simply are not ripe. Looking to Travelers’



                                                43
    3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617          Page 44 of 78




pending claims then, the only dispute this court can decide now is the one related to defense

obligations. That issue, and that issue alone, must be the primary issue.

   This is not a new concept. Other courts have applied the principal purpose test and refused to

realign where the only ripe issue before the court is one related to the duty to defend. See, e.g.,

Stallings & Sons, Inc. v. EMC Property & Cas. Co., No. 2:19-cv-392, 2020 WL 1540395 (M.D.

Ala. Mar. 31, 2020) (refusing to realign after removal where “the duty to indemnify is not ripe”

and “[t]he only issue is the duty, if any, of the insuring Defendants to defend . . . in the underlying

action”). This is, however, new territory in terms of Fourth Circuit case law or a decision from a

court in this District. Thus, while the court is persuaded that there are sufficient material

distinctions between this case and U.S. Fidelity, for example, to reject aligning all insurers on one

side of the “v” and all insureds on the other, Travelers get another “move.”

   3. Nominal Party Analysis.

   If the court assumes Travelers are correct that they may use realignment principles here,

assumes Travelers are correct that the primary issue here is the same as in U.S. Fidelity, and it

realigns the parties in the manner requested by Travelers, complete diversity remains lacking.

Let’s say that one more time: Complete diversity is lacking. Surely, Travelers is not asking this

court to forgive its mistake in filing the action in federal court without jurisdiction, to move

everyone around many months after the case was filed, and then telling the court that it still lacks

complete diversity, right? Wrong.

   In a footnote at the end of their motion, Travelers concede that once the insurers are realigned

as plaintiffs, a Subcontractor Insurer (RSUI) and two Subcontractors (Big Time and Contractors

of Atlanta), all Georgia corporations, will appear on opposite sides of the “v.” [ECF No. 494 at

p.14, n.8.] An all-too-familiar refrain from Travelers follows: “Court, you can disregard the lack



                                                  44
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617         Page 45 of 78




of diversity, Big Time and Contractors of Atlanta are nominal parties.” Travelers argue that

because RSUI issued policies to Heritage Roofing, not Big Time or Contractors of Atlanta, “there

is no controversy or opposition of interest” between them “for purposes of assessing diversity

jurisdiction.” Id. Now, the court must decide whether Big Time, Contractors of Atlanta, or both

are nominal parties such that their citizenship can be disregarded for jurisdictional purposes.

     As established by the Supreme Court, “a federal court must disregard nominal or formal parties

and rest jurisdiction only upon the citizenship of real parties to the controversy.” Navarro Sav.

Ass’n v. Lee, 446 U.S. 458, 461 (1980); see also Hartford Fire Ins. Co. v. Harleysville Mut. Ins.

Co., 736 F.3d 255, 260–61 (4th Cir. 2013) (assessing consent to removal requirement and

concluding inquiry is whether the non-removing party has an interest in the outcome of the case).54

Typically, the issue of nominal-party status appears alongside removal.

     In the consent-to-removal context, the Fourth Circuit has held that “[n]ominal means simply a

party having no immediately apparent stake in the litigation either prior or subsequent to the act

of removal.” Hartford, 736 F.3d at 260; see also Johnson v. Time Warner Ent.-Advance/Newhouse

P’ship, No. 3:15-cv-1727, 2015 WL 13790673, at *3 n.5 (D.S.C. June 23, 2015) (“[I]t looks to the

risk of future injury flowing from the complaint as it existed at the time of removal.”). The “key

inquiry” for the court is “whether the suit can be resolved without affecting the non-consenting

nominal defendant in any reasonably foreseeable way.” Hartford, 736 F.3d at 260. If the party’s

“absence from the proceeding would render a final judgment unfair to one or more of the parties,”



54
   Much like the realignment question generally, the nominal party rule is often referenced as one
intended to prevent a party from avoiding or defeating diversity jurisdiction. “[A] party cannot
defeat federal diversity jurisdiction by joining a party which has no real stake in the outcome of
the case.” Beaufort Cty. School Dist. v. United Nat’l Ins. Co., 519 F. Supp. 2d 609, 615 (D.S.C.
2007). In this case, Travelers named all defendants as real parties in interest. It was not until they
realized complete diversity did not exist that they switched gears to argue that specific
Subcontractors are nominal parties.
                                                 45
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617          Page 46 of 78




the party is not nominal. Id. at 261 (citation omitted). The analysis requires the court to examine

“the particular facts and circumstances” of the case and decide “whether the non-removing party

has an interest in the outcome” Id.

     District courts in the Fourth Circuit have identified four factors to aid in the nominal party

determination: (1) the level of control that party retains over the litigation; (2) the weightiness of

the party’s interest in the litigation; (3) whether the party has retained counsel; and (4) whether the

party has given a statement or a deposition. See, e.g., Henzler v. S.C. Farm Bureau Mut. Ins. Co.,

No. 5:13-cv-3542, 2014 WL 3889106, at *3 (D.S.C. Aug. 8, 2014) (applying factors); Del Webb

Comms., Inc. v. Am. Home Assurance Co., No. 9:16-cv-1209, 2016 WL 5407894, at *3 (D.S.C.

Sept. 28, 2016). “[C]ourts have found that a party’s lack of financial risk in the litigation weighs

heaviest in favor of finding that party is a nominal party.” Hill v. Kinloch, No. 2:15-cv-864, 2015

WL 1943771, at *3 (D.S.C. Apr. 29, 2015) (applying Owens factors).

     Applying the four factors and considering the particular facts and circumstances of this case,

the court concludes that Big Time is not a nominal party to Travelers’ case.55 Presumably, Big

Time retains control over the litigation. It has answered Travelers’ Complaint, see ECF No. 85,

and responded to Zurich’s crossclaims, see ECF No. 271. It has retained counsel; the same counsel

representing it in its own suit pending before this court. It has not given a “statement” or

deposition, but this matter is in its early stages. And, as to the “weightiness” of its interest in the

litigation, the adjudication of Travelers’ claims could result in a finding that M.B. Kahn is not an

additional insured on the policies issued to it, such that it could be subject to additional claims by




55
  The court declines to reach whether Contractors of Atlanta is a nominal party. It need not, given
that the court’s finding as to Big Time defeats diversity.
                                                  46
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617         Page 47 of 78




M.B. Kahn. Therefore, it has a sufficiently weighty interest in the litigation to render it more than

a mere nominal party.

     Travelers concede that many of the factors weigh in favor of a finding that Big Time is not a

nominal party, but they reply that Big Time’s interest will be adjudicated in its own pending

lawsuit. [ECF No. 583 at pp.17–18 (“Since Big Time is already litigating . . . whether and to what

extent there is coverage under its policies . . . , Big Time’s interest in this case is limited and not

sufficient to make it more than a nominal party for purposes of assessing diversity jurisdiction.”.]

This argument is unavailing. Where Big Time’s interests will ultimately be adjudicated—in this

lawsuit or its own—does not dictate whether Big Time is a nominal party for purposes of the

jurisdictional analysis. If anything, this argument supports why Big Time is not a nominal party

to this suit. Big Time must appear and protect its interest from being adjudicated here in a manner

that is contrary to its position in its own pending lawsuit. For that reason, Big Time has an interest

in the outcome of this case. See Germond v. Maksin Mgmt. Corp., No. 4:14-cv-2099, 2014 WL

12774953, at *5 (D.S.C. Oct. 15, 2014) (finding Plaintiff’s theory of liability sufficient to give the

defendant “an interest in the outcome of the case”).

     In the end, this is where we land.56 The court remains unconvinced that Travelers can use

realignment in the manner it seeks here, remains unconvinced that the primary issue in this case is



56
   Briefly, the court believes its analysis and conclusion is consistent with both 28 U.S.C. § 1653
and Rule 15, FRCP (governing amendments to pleadings). “Defective allegations of jurisdiction
may be amended, upon terms, in the trial or appellate courts,” 28 U.S.C. § 1653, but the “the statute
does not ‘empower federal courts to amend a complaint so as to produce jurisdiction where none
actually existed before.’” Multicultural Radio Broadcasting, Inc. v. Korean Radio Broadcasting,
Inc., No. 15-cv-1961, 2017 WL 436250, at *4 (D.N.J. Jan. 21, 2017) (citing Newman-Green, Inc.
v. Alfonzo Larrain, 490 U.S. 826, 831 (1989)) (emphasis added). Together, section 1653 and Rule
15 provide that if a plaintiff omits or incorrectly states allegations supporting his assertion of
subject matter jurisdiction, he may be permitted to amend the pleading to demonstrate that such
jurisdiction exists. Such rules do not, however, permit a plaintiff to cure a lack of subject matter
jurisdiction—what Travelers attempted to do here. See id. at *5 (recognizing that courts have
                                                  47
    3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617        Page 48 of 78




one of indemnification and, at last, concludes that even if Travelers succeeds on those two points,

complete diversity remains lacking because Big Time is not a nominal party to this case. The court

is no grandmaster of chess, but with this conclusion, it assumes Travelers must lay down its king.

   This court lacks subject matter jurisdiction over Travelers’ Complaint due to lack of complete

diversity between the parties, and the court declines to realign the parties. For the foregoing

reasons, Travelers’ Motion to Realign, ECF No. 494, is DENIED, M.B. Kahn’s Motion to Dismiss

Travelers’ Complaint, ECF No. 73, is GRANTED in part,57 and Employers Mutual’s Motion to

Dismiss, ECF No. 541, is GRANTED. Ex parte McCardle, 74 U.S. 506, 514 (1868) (“Without

jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to declare the law,

and when it ceases to exist, the only function remaining to the court is that of announcing the fact

and dismissing the case.”). As a result of this holding, the court will not reach the substantive

arguments for dismissal of Travelers’ Complaint, and the following motions are hereby deemed

MOOT: ECF Nos. 97, 126, 128, 142, 154, 159, 163, 165, 197, 218, 242, 247, 287, 452, and 514.

II. What remains? Jurisdiction Over Counterclaims, Crossclaims, and Third-Party Claims.

    The dismissal of Travelers’ Complaint for lack of subject matter jurisdiction does not alone

end this case. Many other parties have pending claims. M.B. Kahn has its counterclaims against

Travelers, crossclaims against the Subcontractor Insurers, and third-party claims. [ECF No. 83.]

Kahn Development has its own counterclaims against Travelers and crossclaims against the

Subcontractor Insurers. [ECF No. 419.] And Hartford and Zurich have their crossclaims and

counterclaims that mirror those of Travelers in the original complaint. [ECF Nos. 231, 256.] There




“generally held that ‘if there is no federal jurisdiction at the outset, ‘it may not be created by
amendment”) (citation omitted).
57
   Given the finding that it lacks subject matter jurisdiction, the court declines to address M.B.
Kahn’s other stated bases for dismissal of Travelers’ Complaint.
                                                48
     3:20-cv-01304-SAL          Date Filed 03/29/21       Entry Number 617        Page 49 of 78




are also numerous dispositive motions attacking the remaining claims. Before this court considers

the substance of the remaining dispositive motions, it must address whether it can, and should,

proceed with the merits of the counterclaims, crossclaims, and third-party claims in light of its

decision to dismiss Travelers’ Complaint for lack of subject matter jurisdiction. See Mt. Healthy

City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 572 (1977) (recognizing federal court’s

obligation to satisfy itself that jurisdiction exists).

     M.B. Kahn is the only party to touch on this issue. In its Conditional Motion to Sever Third-

Party Claims, M.B. Kahn recognizes that “[i]n the event the court dismisses Plaintiffs’ Complaint,

the court will have to decide what to do with M.B. Kahn’s claims.” [ECF No. 593 at p.3, ¶ 2.]58

M.B. Kahn contends that the court should proceed with its third-party claims against American

Guarantee, BB&T, Admiral, and Crescent South, as well as its crossclaim against AAIC, because

there is an independent jurisdictional basis for the claims—diversity. Id. at ¶ 4. M.B. Kahn asks

the court to sever the abovementioned third-party claims and crossclaims and find they “survive

any dismissal of the Plaintiffs’ Complaint.” Id. at ¶ 5. Interestingly, however, M.B. Kahn does

not make this argument with respect to its counterclaims against Travelers or its crossclaims

against the other Subcontractor Insurers. In any event, the court agrees that it must decide whether

it has jurisdiction over the remaining claims before it can proceed with assessing the remaining

dispositive motions.

     A. M.B. Kahn’s Counterclaims, Crossclaims, Third-Party Claims, and Motion to Sever.

     Because M.B. Kahn filed a motion touching upon this next issue, the court will address

jurisdiction over its counterclaims, crossclaims, and third-party claims first.



58
   The motion is captioned as one to sever. But with one exception, which the court addresses
below, it simply asks the court to address the very issue currently before it: what additional claims,
if any, survive the dismissal of the complaint?
                                                    49
     3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617         Page 50 of 78




     1. Counterclaims Against Travelers.

     M.B. Kahn has three pending counterclaims against Travelers: declaratory judgment, breach

of contract, and bad faith. [ECF No. 83 at ¶¶ 122–206.] In accordance with Rule 8, FRCP,59 M.B.

Kahn’s pleading alleges that there is complete diversity between it and Travelers with respect to

the counterclaim and that the amount in controversy exceeds $75,000. Id. at ¶¶ 122–129.

However, in filing the claims, M.B. Kahn reserved “its rights under the Motion to Dismiss

previously filed and served.” Id. at p.27, n.1. M.B. Kahn’s position was clear: It filed the

counterclaims because they were “compulsory [in] nature.” Id. Following the dismissal of

Travelers’ Complaint for lack of subject matter jurisdiction, the court must decide whether it has

jurisdiction over M.B. Kahn’s counterclaims. If it does, the court must also decide whether it must

proceed with exercising jurisdiction.

     At the outset, the court notes that if Travelers’ case was properly before the court on diversity

jurisdiction, M.B. Kahn would not need an independent jurisdictional basis to assert and proceed

with its compulsory counterclaims.60 When a court has jurisdiction over the original action, it is

generally considered to have supplemental jurisdiction over compulsory counterclaims. Baker v.

Gold Seal Liquors, Inc., 417 U.S. 467, n.1 (1974) (“If a counterclaim is compulsory, the federal

court will have ancillary jurisdiction over it[.]”); Sue & Sam Mfg. Co. v. B-L-S Const. Co., 538

F.2d 1048, 1051 (4th Cir. 1976) (“The jurisdiction of the court as to a compulsory counterclaim is



59
   Rule 8(a)(1), FRCP requires “[a] pleading that states a claim for relief” to contain “a short and
plain statement of the grounds for the court’s jurisdiction, unless the court already has jurisdiction
and the claim needs no new jurisdictional support.” (emphasis added).
60
   That is not the case with permissive counterclaims. “[A] permissive counterclaim must have an
independent jurisdictional base[.]” Sue & Sam Mfg. Co. v. B-L-S Const. Co., 538 F.2d 1048, 1051
(4th Cir. 1976) (emphasis added); Williams v. Long, 558 F. Supp. 2d 601, 603 (D. Md. 2008) (“[A]
permissive counterclaim that lacks its own independent jurisdictional basis is not within the
jurisdiction of the court.”).

                                                  50
     3:20-cv-01304-SAL         Date Filed 03/29/21        Entry Number 617         Page 51 of 78




ancillary jurisdiction.”); Fed. R. Civ. P. 13(a) defining compulsory counterclaims as those that

“arise[] out of the same transaction or occurrence” as the plaintiff’s claim); 28 U.S.C. § 1367(a)

(“[I]n any civil action of which the district courts have original jurisdiction, the district courts will

have supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III”);

Williams v. Long, 558 F. Supp. 2d 601, 603 (D. Md. 2008) (“[W]here neither diversity nor federal

question jurisdiction exists over defendant’s counterclaims, the counterclaims’ status as

‘compulsory’ or ‘permissive’ determines whether the court has jurisdiction over them.”). This is

a logical result. Of course, if the court has diversity jurisdiction over the original claims, it should

not need an independent jurisdictional basis to hear the claims that the defendant is compelled to

assert in response to the complaint or risk waiving. 61

     Yet, a different question exists where the court does not have subject matter jurisdiction over

the original claim. In that case, what happens to the compulsory counterclaims once the court

dismisses the original action for lack of jurisdiction?

     The “usual rule [is] that a district court may exercise jurisdiction . . . after the original claim

has been dismissed for lack of jurisdiction if the counterclaim has an independent jurisdictional

basis.” Columbia Gas Transmission Corp. v. Drain, 191 F.3d 552, 559 (4th Cir. 1999) (emphasis

added). As evident from the use of the terms “may” and “if,” it is both a discretionary and

conditional rule. See, e.g., Constantin Land Trust v. Epic Diving and Marine Servs., LLC, No. 12-

cv-259, 2013 WL 1292275, at *17 (E.D. La. Mar. 28, 2013) (“This court is not required to retain




61
  Rule 13(a), FRCP requires a party to assert as a counterclaim “any claim . . . against an opposing
party if the claim: (A) arises out of the transaction or occurrence that is the subject matter of the
opposing party’s claim; and (B) does not require adding another party over whom the court cannot
acquire jurisdiction.”
                                                   51
    3:20-cv-01304-SAL          Date Filed 03/29/21       Entry Number 617        Page 52 of 78




jurisdiction over the maritime tort counterclaim when it remanded the main claim . . . to state

court.”).   If an independent jurisdictional basis, such as diversity, exists to support the

counterclaim, the court may exercise jurisdiction and proceed with the counterclaim. If, however,

“the court determines there is no basis for federal jurisdiction over plaintiff’s original claim,” and

the “compulsory counterclaim does not have an independent jurisdictional basis,” the court

“cannot proceed to adjudicate” the claim. 6 Arthur R. Miller, Mary Kay Kayne, & Benjamin

Spencer, Federal Practice and Procedure § 1414 (3d ed. Oct. 2020) (emphasis added).

    Here, M.B. Kahn’s pleading alleges an independent jurisdictional basis for the claims it asserts

against Travelers—diversity. Therefore, this is not a situation where the court cannot proceed to

adjudicate the compulsory counterclaims. Instead, this is the “may” situation. The court must

decide whether it will exercise its jurisdiction.

    As noted above, M.B. Kahn’s only statement on this point, the Conditional Motion to Sever,

does not ask the court to exercise jurisdiction over the counterclaims. Whether M.B. Kahn’s failure

to include this request in its motion is an oversight or a conscious omission is of no matter. The

court finds the Fourth Circuit Court of Appeals’s analysis in Columbia Gas Transmission Corp. v.

Drain, 191 F.3d 552 (4th Cir. 1999) instructive. It must decline to exercise jurisdiction over M.B.

Kahn’s counterclaims in this case.

    In Drain, the plaintiff filed a suit in federal court based on federal question jurisdiction. In

response, the defendant filed a motion to dismiss for lack of subject matter jurisdiction and an

answer with a compulsory counterclaim. The district court denied defendant’s motion to dismiss,

allowed the case to proceed, and entered judgment in favor of the plaintiff. On appeal, the Fourth

Circuit concluded that the district court lacked subject matter jurisdiction over plaintiff’s claims,

reversed the district court’s judgment and, despite an independent jurisdictional basis for



                                                    52
    3:20-cv-01304-SAL          Date Filed 03/29/21        Entry Number 617       Page 53 of 78




defendant’s counterclaims, directed the district court to dismiss the counterclaims without

prejudice.

   In reaching its decision, the Fourth Circuit acknowledge the usual rule, but also noted a

distinction that is equally applicable here. It stated:

               [W]e are not aware of any case in which the district court retained
               jurisdiction over such a compulsory counterclaim where the
               plaintiffs in counterclaim [i.e., the defendants] have disputed the
               jurisdiction of the federal forum all along the way, and where the
               merits of the counterclaim are inextricably intertwined with the
               merits of a federal defense to the plaintiff’s non-federal claim.

Drain, 191 F.3d at 559 (emphasis added; internal citations omitted). Even though the case before

the court is one brought pursuant to diversity jurisdiction, the practical reasoning employed by the

Fourth Circuit in directing dismissal of the counterclaims is analogous here.

   M.B. Kahn filed a motion “disput[ing] the jurisdiction of the federal forum” at the outset.

Drain, 191 F.3d at 559; [ECF No. 73.] Additionally, in filing its counterclaims, M.B. Kahn was

clear that it was filing them only because they were compulsory. [ECF No. 83 at p.27 n.1.] M.B.

Kahn’s allegations against Travelers serve “both as a defense to [Travelers’] complaint and as the

basis for” the compulsory counterclaims. Drain, 191 F.3d at 559. In the pleading, M.B. Kahn

refers to Travelers’ filing of this lawsuit “on the eve of trial and at the start of mediation when it

knew or should have known that such filing would disrupt trial preparations and ongoing

settlement discussions.” [ECF No. 83 at ¶ 201(k).] Thus, just as in Drain, “[i]t is clear from the

procedural record in this case that” M.B. Kahn, “did not seek to avail [itself] of a federal forum

but has instead contested the district court’s jurisdiction over this matter each step of the way.”

191 F.3d at 559.

   As succinctly stated in Drain, “[t]o force [M.B. Kahn], by virtue of counterclaims that the

federal rules of procedure compelled [it] to bring or risk forfeiting, to remain in federal court after

                                                  53
     3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617       Page 54 of 78




the original complaint has been dismissed for want of jurisdiction would be to subvert the very

notions of judicial economy and fairness to litigants that underlie this rule of procedure.” Id.

Therefore, even though M.B. Kahn alleges an independent jurisdictional basis for the

counterclaims in its pleading, this court, applying traditional notions of judicial economy and

fairness to litigants, must decline to exercise jurisdiction.

     2. Crossclaims Against Zurich, Subcontractors, and Subcontractor Insurers.62

     The same jurisdictional question exists in relation to M.B. Kahn’s crossclaims. As a reminder,

M.B. Kahn asserts crossclaims against Zurich for declaratory judgment (defense and indemnity),

reformation (mutual and unilateral mistake), breach of contract, bad faith/breach of the covenant

of good faith and fair dealing, negligent misrepresentation, and fraud/constructive fraud. [ECF

No. 83 at ¶¶ 257–303.] As to the Subcontractor Insurers, M.B, Kahn asserts crossclaims63 for

declaratory judgment (coverage), breach of contract, and bad faith/breach of the covenant of good

faith and fair dealing. Id. at ¶¶ 357–380. And, finally, it seeks a declaration binding the

Subcontractors (and third-party, Cayce Company) to the declarations it seeks. Id. at ¶¶ 382–385.

Just as the court needed to examine whether it had jurisdiction to proceed with M.B. Kahn’s

compulsory counterclaims, the court must determine whether it has jurisdiction over M.B. Kahn’s

crossclaims, despite dismissal of the original action.

     Crossclaims, like counterclaims, are governed by Rule 13, FRCP. Subsection (g) allows a

party to “state as a crossclaim any claim . . . against a coparty if the claim arises out of the same




62
   The court excludes AAIC from this discussion and addresses the crossclaim against it in
conjunction with its analysis of M.B. Kahn’s third-party claims and Conditional Motion to Sever.
See section II(A)(3), infra.
63
   M.B. Kahn includes Travelers as the insurer of Cayce Company as part of its crossclaims. The
court, accordingly, considers this claim against Travelers as part of the crossclaim jurisdictional
analysis.
                                                  54
    3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617          Page 55 of 78




transaction or occurrence that is the subject matter of the original action or of a counter-claim.”

Fed. R. Civ. P. 13(g). Because a crossclaim must “arise out of the same transaction or occurrence”

as the original action or a counterclaim, it often falls within the ancillary jurisdiction of the court

and an independent jurisdictional ground is not necessary. See 6 Arthur R. Miller, Mary Kay

Kayne, & Benjamin Spencer, Federal Practice and Procedure § 1433 (3d ed. Oct. 2020); Sayer

Bros., Inc. v. St. Paul Fire & Marine Ins. Co., 150 F. Supp. 2d 907, 917 (S.D. W. Va. 2001)

(“When the Rule 13(g) test is met, ‘the cross-claim may be brought under the court’s supplemental

subject matter jurisdiction.”) (citation omitted). But where the court lacks jurisdiction over the

original action, crossclaims cannot stand unless they “carry [] ‘an independent basis for subject

matter jurisdiction.’” Auto-Owners Ins. Co. v. Bolden, No. 9:16-cv-2961, 2017 WL 3923356, at

*6 n.7 (D.S.C. Sept. 7, 2017) (citing Banner Life Ins. Co. v. Bonney, No. 2:11-cv-198, 2011 WL

6002609, at *3 (E.D. Va. Nov. 29, 2011)); Miller, Kayne, & Spencer, supra, § 1433 (“As in the

case of a compulsory counterclaim, the dismissal of the original suit or of a counterclaim therein

for lack of subject matter jurisdiction will require the court also to dismiss the crossclaim, unless

that claim is supported by an independent basis of federal jurisdiction.”).

   In the crossclaim portion of the pleading, M.B. Kahn alleges “[o]n information and belief” that

“this court has subject-matter jurisdiction over the dispute between M.B. Kahn and the

Subcontractor Insurers pursuant to 28 U.S.C. § 1332.” [ECF No. 83 at ¶ 345.] That may be true.

Diversity may exist between M.B. Kahn and the Subcontractor Insurers. The problem, however,

is that M.B. Kahn also asserts a crossclaim against the Subcontractors. Thus, the court must

consider the crossclaims against the Subcontractors in assessing independent jurisdiction.

   More specifically, case law suggests that the court should treat M.B. Kahn’s crossclaims

together, as if they were the original complaint, for purposes of determining whether there is an



                                                  55
     3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617         Page 56 of 78




independent jurisdictional basis for the claims. See Nat’l Trust for Historic Preservation v. 1750

K Inv. P’ship, 100 F.R.D. 483, 487 (E.D. Va. 1984) (“It has been held that where there is an

independent basis of jurisdiction the cross-claim can be treated as if it were an original complaint

for purposes of jurisdiction, thereby surviving dismissal of the complaint from which the cross-

claim arose.”); Podiatry Ins. Co. of Am. v. Falcone, No. 3:10-cv-1106, 2011 WL 1750708, at *4

(S.D. W. Va. Feb. 25, 2011) (considering crossclaims asserted against different parties together

and dismissing all for lack of subject matter jurisdiction). If the court treats M.B. Kahn’s

crossclaims together, it must consider all parties to its crossclaims for purposes of determining

whether diversity. The Subcontractors, as crossclaim defendants, must be considered in the

jurisdictional analysis.

     There is no dispute that several of the Subcontractors are South Carolina corporations. M.B.

Kahn is also a citizen of South Carolina for jurisdictional purposes. [ECF No. 83 at ¶ 18 (admitting

it is a South Carolina corporation with its principal place of business in South Carolina).]

Therefore, South Carolina citizens appear on both sides of M.B. Kahn’s crossclaims. The court

concludes that complete diversity is lacking in M.B. Kahn’s crossclaims, and, as a result, they fail

to survive dismissal of the original complaint. See, e.g., Nissan N. Am., Inc. v. Wayzata Nissan,

LLC, No. 14-1446, 2014 WL 3687242, at *6 (D. Minn. July 24, 2014) (“[T]he counterclaims suffer

from the same defects in subject matter jurisdiction as the original claim. As a result, dismissal of

the counterclaims without prejudice is warranted.”). The court lacks subject matter jurisdiction

over M.B. Kahn’s crossclaims, and the following motions are rendered MOOT: ECF Nos. 244,

251, 328, 377, 378, 398, 400, and 580.64



64
  The court acknowledges that Southern Pilot’s motion references a “lack of diversity jurisdiction
between the parties,” but it is unclear whether it is referencing diversity with respect to the
crossclaims or in relation to the action as a whole. [ECF No. 580 at ¶ 6.]
                                                 56
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617         Page 57 of 78




     3. Conditional Motion to Sever: Third-Party Claims and Crossclaim Against AAIC.

     In the Conditional Motion to Sever, M.B. Kahn states that in the event the court dismisses

Travelers’ Complaint for lack of subject matter jurisdiction, the court should “sever” its third-party

claims “against American Guarantee, BB&T, Admiral, and Crescent South, as well as its

crossclaim against AAIC, because the parties are citizens of different states and the amount in

controversy exceeds $75,000.00.” Id. at p.3, ¶ 4. The motion presents two issues: (1) does the

court have an independent jurisdictional basis to decide the claims and (2) should the court “sever”

the claims in the manner requested by M.B. Kahn. [ECF No. 593.]65

         i. Issue 1: Jurisdiction Over Claims as Pleaded.

     Third-party claims are governed by Rule 14, FRCP. It provides: To invoke Rule 14, FRCP, a

defendant serves a summons and third-party complaint “on a nonparty who is or may be liable to

it for all or part of the claim [asserted] against it.” Thus, third-party claims differ in significant

respects from counterclaims and crossclaims. In one sense, third-party claims are independent,

much like complaints. They require a separate summons and are directed at non-parties to the

existing litigation. In another sense, however, they are dependent on the original complaint. Third-

party claims require a very specific connection to the original claims—derivative liability. “The

third[-]party claim must be ‘derivative’ of the plaintiff’s claim because ‘[d]erivative liability is

central to the operation of Rule 14.’” Scott v. PPG Indus., Inc., 920 F.2d 927 (4th Cir. 1990)

(unpublished table opinion) (quoting Watergate Landmark Condo. Unit Owners’ Ass’n v. Wiss,

Janey, Elstern Assoc., 117 F.R.D. 576, 578 (E.D. Va. 1987)). Such a claim says, “If I am liable to

plaintiff, then my liability is only technical or secondary or partial, and the third party defendant



65
  AAIC, American Guarantee, Admiral, Crescent South, BB&T oppose M.B. Kahn’s motion as
unripe and for its failure to meet the requirements of Rule 21, FRCP. [ECF Nos. 595, 597, 600,
607, 609.]
                                                 57
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617          Page 58 of 78




is derivatively liable and must reimburse me for all or part . . . of anything I must pay plaintiff.”

Watergate Landmark, 117 F.R.D. at 578.

     As to the issue here, compliance with Rule 14, FRCP does not automatically provide the court

with subject matter jurisdiction over a third-party claim. See Carolina Asphalt Paving, Inc. v.

Balfour Beatty Constr., Inc., 225 F.R.D. 522, 525 (D.S.C. 2004) (“It is well settled that Rule 14

does not provide an independent basis for subject matter jurisdiction.”). Though much like

compulsory counterclaims and crossclaims, “ancillary subject matter jurisdiction over a third-party

claim . . . exists if the court has subject matter jurisdiction to hear the main claim out of which the

third-party claim arises.” Paxton v. Southern Penn. Bank, 93 F.R.D. 503, 505 (D. Md. 1982)

(emphasis added).66 “Of course, if the principal claim has been dismissed because of a lack of

subject-matter jurisdiction,”—as is the case here—“the third-party claim always must be dismissed

unless it can be supported by independent jurisdictional grounds.” Miller, Kayne, & Spencer,

supra, § 1444 (emphasis added). In this case, absent the existence of independent federal question

or diversity jurisdiction over M.B. Kahn’s third-party claims, this court must dismiss the claims.

     M.B. Kahn has two “groups” of third-party claims. The first includes three entities: Zurich (by

way of crossclaim), American Guarantee, and BB&T. [ECF No. 83 at ¶¶ 207–314. The second

includes two entities: Crescent South and Admiral. Id. at ¶¶ 386–419. As to both groups, M.B.

Kahn alleges the existence of diversity jurisdiction. Id. at ¶¶ 207–211, 213 (“This court has

subject-matter jurisdiction over the dispute between M.B. Kahn, Zurich, American Guarantee, and

BB&T pursuant to 28 U.S.C. § 1332[.]”), 386–388, 393 (“This court has subject-matter jurisdiction

over the dispute between M.B. Kahn and Crescent South pursuant to 28 U.S.C. § 1332[.]”).



66
  But see 28 U.S.C. § 1367(b) (providing that in diversity actions, district courts will not have
supplemental jurisdiction over non-diverse persons made parties under Rule 14, 19, 20 or 24 by
the plaintiff).
                                                  58
     3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617         Page 59 of 78




Having independently reviewed the allegations of citizenship, the court is convinced that M.B.

Kahn has met its burden at this stage of properly alleging complete diversity. The court will allow

the claims to proceed pursuant to their independent jurisdictional bases.

        ii. Issue 2: Motion to Sever.

     The Conditional Motion to Sever complicates things. Rather than ask the court to exercise

jurisdiction over the claims as pleaded, M.B. Kahn asks the court to discard or ignore Zurich as a

party to the first group of claims (without explanation) and to carveout its crossclaim against AAIC

(an entity that is not a party to the existing third-party claims). The court is not so inclined.67

     The procedural posture of this case is complicated. In many respects, the court sees the

complications as products of a hastily filed case without full consideration of jurisdictional

requirements. But the court will not further complicate matters by haphazardly manipulating

claims in a pleading.

     AAIC is named as a party to M.B. Kahn’s crossclaims against the Subcontractor Insurers. It

is not named as a party to either group of third-party claims. As discussed in section II(A)(2),

supra, the court lacks complete diversity over M.B. Kahn’s crossclaims. Therefore, it cannot

proceed with the merits of those claims. In its motion, M.B. Kahn fails to identify any reason why

this court should now carveout AAIC and allow the crossclaim against it to proceed with the third-

party claims. In this regard, the court agrees with the opponents to the Conditional Motion to

Sever that M.B. Kahn has not met the requirements for Rule 21, FRCP. [See, e.g., ECF No. 595

at p.6.] The court declines to sever the crossclaim against AAIC and allow it to proceed with M.B.

Kahn’s third-party claims.




67
  Perhaps M.B. Kahn can come to this result using other rules of civil procedure, see Fed. R. Civ.
P. 15, Fed. R. Civ. P. 41, but the severance is not the appropriate vehicle.
                                                  59
     3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617          Page 60 of 78




     For similar reasons, the court declines to disregard Zurich as a party to the first group of third-

party claims. While Zurich is not a third-party, it is a party to the claims M.B. Kahn asserts against

American Guarantee, a third-party defendant. M.B. Kahn offers no explanation for why it should

be allowed to “sever” the third-party claims against American Guarantee and BB&T from those

same claims asserted against Zurich.68

     M.B. Kahn’s Conditional Motion to Sever, ECF No. 593, is, accordingly, GRANTED to the

extent it asks the court to retain independent jurisdiction over its two groups of third-party claims,

but DENIED to the extent it seeks to exclude Zurich and sever its crossclaims against AAIC.

     B. Kahn Development’s Counterclaims and Crossclaims.

     Kahn Development has not taken a position on whether its counterclaims and crossclaims

should survive dismissal of Travelers’ Complaint. Even still, before addressing the dispositive

motions directed at Kahn Development’s claims, the court must consider whether an independent

jurisdictional basis exists over the claims and, if it does, whether it should exercise jurisdiction.

     Kahn Development’s jurisdictional allegations are sparse. It admits the citizenship allegations

in Travelers’ Complaint, [ECF No. 419 at ¶¶ 9–12 (admitting Travelers’ paragraphs 19–54)], and

states generally that “[t]he Court has jurisdiction over this Amended Counterclaim and Cross-

Claim.”     Id. at ¶ 47.   Whether Kahn Development believes the court has an independent

jurisdictional basis over the counterclaim and crossclaim, as opposed to supplemental jurisdiction

stemming from Travelers’ Complaint, is unclear. However, it seems that Kahn Development, a

South Carolina citizen, is completely diverse from every other entity named as a counterclaim-

defendant or crossclaim-defendant. Thus, even if Kahn Development was relying on supplemental




68
  Perhaps an oversight on M.B. Kahn’s part, given that Zurich and American Guarantee jointly
answered the third-party/crossclaims. [ECF No. 260.]
                                                   60
     3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617         Page 61 of 78




jurisdiction when it drafted its pleading, an independent jurisdictional basis appears to exist. The

court is, thus, left with the “usual rule” announced in Drain. 191 F.3d at 559. The court “may”

exercise jurisdiction.

     In assessing how to exercise the discretion granted to it by Drain, the court cannot help but

notice the similarities of positions between M.B. Kahn and Kahn Development. Like M.B. Kahn,

Kahn Development moved to dismiss Travelers’ Complaint and filed an Answer, asserting its

compulsory counterclaims as required by Rule 13(a), FRCP and its crossclaims allowed by Rule

13(g), FRCP. [See ECF Nos. 97, 98, 419.]69 In its Answer, Kahn Development affirmatively

stated it was “reserving its Motion to Dismiss.” [ECF No. 419 at p.2.]

     In M.B. Kahn’s case, the court concluded that it would not compel M.B. Kahn to continue to

litigate its counterclaims in this action, given that it moved to dismiss the original complaint, the

claims asserted were compulsory, and the original complaint was dismissed for lack of jurisdiction.

Seemingly, the same conclusion would extend to Kahn Development’s counterclaims. Before the

court makes that leap, one distinction is worth mentioning. Unlike M.B. Kahn’s motion to

dismiss, Kahn Development’s motion was based solely on non-jurisdictional grounds—the failure

to join necessary parties. [ECF No. 97.] The issue then is whether Kahn Development’s failure

to file a jurisdictional motion to dismiss takes it outside of Drain’s parameters. This court finds

that it does not.

      First, “[i]t is clear from the procedural record in this case that” Kahn Development “did not

seek to avail [itself] of a federal forum.” Drain, 191 F.3d at 559. From the outset, Kahn

Development disputed whether all parties were properly before the court, asked for dismissal of




69
  Kahn Development thereafter filed an Amended Answer, which serves as the operative pleading
for purposes of this case. [ECF No. 419.]
                                                 61
    3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617         Page 62 of 78




Travelers’ Complaint, and made clear that it was asserting its claims subject to its then-pending

motion to dismiss. Second, the same notions of judicial economy and fairness recognized in Drain,

apply equally to Kahn Development. Kahn Development asked this court to dismiss Travelers’

Complaint. “To force [it], by virtue of counterclaims that federal rules of procedure compelled [it]

to bring or risk forfeiting to remain in federal court after the original complaint has been dismissed

for want of jurisdiction would be to subvert the very notions of judicial economy and fairness to

litigants that underlie this rule of procedure.” Id. The fact that Travelers’ Complaint was dismissed

for a reason other than the one raised by Kahn Development does not impact these core concepts.

Third, and finally, this conclusion is in keeping with the general rule that adjudication of a

compulsory counterclaim post-dismissal of an original complaint is discretionary. See id. (stating

“usual rule” is district court “may exercise jurisdiction . . . after the original claim has been

dismissed for lack of jurisdiction”).

   Finally, Kahn Development’s crossclaims against the Subcontractor Insurers are intertwined

with its counterclaim against Travelers. [ECF No. 419 at ¶¶ 56–62.] Through both, Kahn

Development seeks a declaration “regarding the rights, duties, and responsibilities of the Plaintiffs

and the other insurance carrier defendants and excess insurance carrier defendants to Kahn

Development, VAS Condominium, LLC, and Village at Sandhill, LLC.” Id. at ¶ 61. Even though

an independent jurisdictional basis may exist over the crossclaims, the court concludes that just as

it should decline to exercise jurisdiction over Kahn Development’s counterclaim, the same logic

extends to the crossclaims.

   Kahn Development’s filings and positions on the record suggest that it asserted affirmative

claims to protect its interests in the event Travelers’ Complaint was not dismissed. For these

reasons, the court reads Kahn Development’s filings to indicate that it does not desire the court to



                                                 62
     3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617        Page 63 of 78




exercise its independent basis of jurisdiction over the counterclaim and crossclaim. In keeping

with Drain, this court will not compel Kahn Development to litigate its claims before this court

after the dismissal of Travelers’ case. The following motions are conditionally rendered MOOT:

ECF Nos. 272, 273, 434, 435, 458, 459, 473, 498, 499, and 500.70

     C. Zurich and Hartford’s Counterclaims and Crossclaims.

     The final group of claims this court must address in terms of jurisdiction are those of Zurich

and Hartford. Zurich and Hartford are Developer Insurers. Their counterclaims against Travelers

and crossclaims against all other defendants are almost mirror images of Travelers’ original claims.

The same rules governing jurisdiction post-dismissal of Travelers’ Complaint apply. To survive

dismissal of Travelers’ Complaint for lack of subject matter jurisdiction, the claims must have

independent jurisdictional bases. For this case, because federal question jurisdiction is not

implicated, Zurich and Hartford must be completely diverse from every other counter-defendant

and crossclaim defendant. They are not.

     In response to Travelers’ Complaint, Zurich admits it is a New York Corporation and alleges

its principal place of business is in Illinois. [See ECF No. 1 at ¶ 24 (alleging Zurich’s place of

incorporation and principal place of business); ECF No. 231 at ¶ 24.] Thus, for this court to have

diversity jurisdiction over Zurich’s counterclaims and crossclaims, no counterclaim defendant or

crossclaim defendant can be citizens of New York or Illinois. Because at least three of the

defendants to Zurich’s claims are Illinois citizens, complete diversity is lacking. [See ECF No. 1

at ¶ 29 (Travelers alleging Illinois citizenship for Illinois Union), ECF No. 150 (Illinois Union



70
   In the event Kahn Development’s position differs from that stated by the court herein or if any
party to Kahn Development’s claims believes the court is required to exercise jurisdiction
following the dismissal of Travelers’ Complaint for lack of subject matter jurisdiction, it must so
state within the time provided in Rule 59(e), FRCP. If no motions are filed within the requisite
period, the conditional ruling becomes final.
                                                63
    3:20-cv-01304-SAL          Date Filed 03/29/21       Entry Number 617         Page 64 of 78




admitting it is an Illinois corporation with its principal place of business in Pennsylvania), ECF

No. 1 at ¶ 35 (Travelers alleging Evanston is an Illinois citizen), ECF No. 206 at ¶ 8 (Evanston

admitting it is an Illinois citizen), ECF No. 1 at ¶ 22 (Travelers alleging Hartford is an Illinois

citizen), ECF No. 256 at ¶ 22 (Hartford admitting it is an Illinois citizen).]

   Hartford suffers the same result. In response to Travelers’ Complaint, Hartford admits it is an

Illinois citizen. [ECF No. 1 at ¶ 22 (Travelers alleging Hartford is an Illinois citizen), ECF No.

256 at ¶ 22 (Hartford admitting it is an Illinois citizen).] With an Illinois citizen on one side of the

counter and crossclaim “v,” complete diversity mandates that no counter or crossclaim defendant

also share Illinois citizenship. Zurich, Illinois Union, and Evanston—defendants to Hartford’s

claims—share Illinois citizenship.

   This court lacks an independent jurisdictional basis to hear Zurich and Hartford’s

counterclaims and crossclaims. As a result of this ruling, the following motions are MOOT: ECF

Nos. 329, 330, 333, 336, 338, 370, 373, 374, 426, 447, 448, 464, 478, 354, 359, 363, 372, 375,

376, 463, 467, 468, and 476.

III. Where We Stand Now: A Revised Visual.




                                                  64
     3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617        Page 65 of 78




IV. The Surviving Motions.71

     Coming out of the jurisdictional analysis, four motions remain. The court is left with two

dispositive motions: (1) BB&T’s Motion to Dismiss M.B. Kahn’s third-party claims and (2)

Crescent South’s Motion to Dismiss M.B. Kahn’s third-party claims. [ECF Nos. 337, 394.]

Relatedly, M.B. Kahn’s Motion to Bifurcate also remains pending. [ECF No. 84.] The final

contested motion is M.B. Kahn’s Motion to Strike Admiral’s Attorneys’ Fees Request in its prayer

for relief. [ECF No. 265.]

     A. BB&T’s Motion to Dismiss: Ripeness.

     BB&T is a member of the first “group” of M.B. Kahn’s two groups of third-party claims. M.B.

Kahn asserts two third-party claims against BB&T: (1) breach of contract and (2) negligence.

[ECF No. 83 at ¶¶ 304–314.] These claims are based on M.B. Kahn engaging BB&T as its “broker

to procure . . . commercial general liability and umbrella liability coverage for its business

operations.” Id. at ¶ 310; see also id. at ¶ 216 (“Before, during, and after the construction of the

Project, BB&T provided insurance brokerage services to M.B. Kahn.”), ¶¶ 305, 311. M.B. Kahn

alleges that when it decided to transfer insurance from Travelers to Zurich and American

Guarantee, “[m]aintaining continuous and uninterrupted coverage for the Project . . . was a key

issue.” Id. at ¶ 217. Thus, “[i]f one or more” of the Zurich or American Guarantee policies “are

found not to provide coverage to M.B. Kahn for the Underlying Lawsuit,” M.B. Kahn claims

“BB&T breached its duty to procure insurance coverage . . . and/or its duty to check” the policies

“for accuracy.” Id. at ¶¶ 306, 312. If the policies are found not to provide coverage, and if the

policies “are not reformed,” “M.B. Kahn would be damaged by BB&T’s” actions. Id. at ¶ 313.




71
 The court’s jurisdictional and other rulings render the following miscellaneous motions MOOT:
ECF Nos. 121, 122, 488, 489, 492, 493, 533, and 549.
                                                65
      3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617       Page 66 of 78




      BB&T filed a Motion to Dismiss the third-party claims pursuant to Rule 12(b)(1), arguing the

claims are not ripe for judicial review and, alternatively, pursuant to Rule 12(b)(6) for failure to

state a legal claim for damages. [ECF No. 337.] BB&T’s position is there are too many “ifs” to

make M.B. Kahn’s claims justiciable. See Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43, 57 n.18

(1993) (“[The] ripeness doctrine is drawn both from Article III limitations on judicial power and

from prudential reasons for refusing to exercise jurisdiction.”). The Underlying Case remains

pending. M.B. Kahn has not been found liable to the plaintiffs in that action. A factfinder has not

determined whether wrongdoing occurred during Zurich and American Guarantee’s coverage

periods. And there has not been a determination that the Zurich or American Guarantee policies

do not provide coverage.

      BB&T asks this court to follow the reasoning in First Specialty Ins. Corp. v. RHS Enters., LLC,

No. 6:09-cv-1325, 2010 WL 11537546 (D.S.C. Mar. 29, 2010) and dismiss M.B. Kahn’s claims

as unripe. There, the Honorable R. Bryan Harwell concluded that third-party claims against a

broker were not ripe where the injury alleged by the third-party plaintiff was contingent upon a

determination of a related action. Id. at *2. The court dismissed the claims without prejudice “to

pursue . . . when, and if, they ripen.” Id. at *3.

      In response, M.B. Kahn argues that third-party claims by their very nature are contingent and

allowed pursuant to Rule 14, FRCP. [ECF No. 409 at p.6.] M.B. Kahn cites various cases in

which third-party claims exist. Id. at p.8. But, when it comes to First Specialty, M.B. Kahn’s only

response is that it is “not binding precedent.” Id. at p.10.72

      The court acknowledges that it is not bound by the analysis in First Specialty, but it finds the

decision persuasive here. It addresses the precise issue and types of claims currently before this



72
     BB&T replied on July 24, 2020. [ECF No. 432.]
                                                     66
    3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617          Page 67 of 78




court. The court finds the decision well-reasoned, logical, and sees no reason why it should not

follow suit. As in First Specialty, M.B. Kahn’s alleged damages “are entirely contingent.” Id. at

2010 WL 11537546, at *2. If the plaintiffs in the Underlying Action are not successful in their

claims, M.B. Kahn will not require indemnification. Further, even if M.B. Kahn is found liable in

the Underlying Case, if the declaratory judgment claim results in a finding that coverage exists,

M.B. Kahn “will have no damages stemming from [BB&T’s] alleged negligence because [Zurich

and/or American Guarantee] will be required to defend and indemnify.” Id.

   This court did not have to address the substance of many of the dispositive motions in this

case. But if its review of those motions left the court with any impression, it is this: Ripeness is

too often disregarded due to impatience. See Trustgard Ins. Co. v. Collins, 942 F.3d 195, 199–

201 (4th Cir. 2019) (considering ripeness and noting that “practical value cannot overcome this

fundamental limitation on our jurisdiction”). BB&T’s Motion to Dismiss, ECF No. 337, is

GRANTED. M.B. Kahn’s third-party claims against BB&T are hereby DISMISSED without

prejudice to M.B. Kahn’s ability to pursue its claims in the event they ripen.

   B. Crescent South’s Motion to Dismiss: Personal Jurisdiction.

   Crescent South is a member of M.B. Kahn’s second “group” of third-party claims. [ECF No.

83 at ¶¶ 386–419.] M.B. Kahn asserts claims against Crescent South and Admiral related to certain

Certificates of Insurance that were issued to a subcontractor, Contractors of Atlanta. Id. at ¶ 398.

Contractors of Atlanta “contracted with” Crescent South to obtain insurance. Id. at ¶ 406.

Thereafter, Crescent South issued Certificates of Insurance to Contractors of Atlanta, which

indicated that M.B. Kahn was an additional insured and that Contractors of Atlanta had an

occurrence-based policy. Id. at ¶¶ 399, 404. M.B. Kahn alleges Crescent South issued the

Certificates of Insurance as an agent of Admiral. Id. at ¶ 408. Admiral issued the policies, which



                                                67
     3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617         Page 68 of 78




were “claims-made rather than occurrence-based.” Id. at ¶ 404. M.B. Kahn tendered to Admiral

for defense and indemnity, and Admiral disclaimed coverage. Id. In this action, M.B. Kahn seeks

damages for Crescent South’s and Admiral’s alleged negligence or negligent misrepresentations

in issuing Certificates of Insurance that were inaccurate and/or misleading.

     1. Positions of the Parties.

     Crescent South filed a Motion to Dismiss, arguing this court lacks personal jurisdiction. [ECF

No. 394.] It argues that it is a Georgia company that has never done business in South Carolina.

[ECF No. 394-1 at p.2, ¶ 3.] Further, it contends that it is not now, nor has it ever been licensed

to sell insurance in South Carolina. Id. at p.3, ¶ 3. It does not maintain an office here. The subject

policy was sold to and paid for by Contractors of Atlanta, a Georgia corporation. Id. at ¶¶ 4, 5, 14.

Crescent South argues this court lacks general jurisdiction over it because it is not incorporated in

South Carolina, it does not have its principal place of business in South Carolina, and it does not

have sufficient continuous and systematic contacts to render it at home here. Id. at pp.6–8. It also

argues that this court lacks specific jurisdiction over it because “there is scant and indirect contact,

if any at all, between Crescent South” and South Carolina. Id. at p.8. The contact complained

of—issuance of the Certificates of Insurance—was not directed at South Carolina. Id. According

to Crescent South, this case is factually similar to KCHM, Inc. v. Mid-Continent Casualty

Company, 264 F. Supp. 3d 697 (E.D.N.C. 2017), and, just as the court dismissed the insurance

carrier for lack of personal jurisdiction in that case, this court should dismiss Crescent South.

     M.B. Kahn makes alternative arguments in response. [ECF No. 439.] First, it argues the court

has specific jurisdiction over Crescent South.73 M.B. Kahn relies on the Certificates of Insurance



73
   M.B. Kahn concedes that “[g]iven the representations in the affidavits Crescent South filed in
support of the Motion, M.B. Kahn does not presently maintain that this court has general
jurisdiction over Crescent South.” [ECF No. 439 at p.6.] The court agrees that it lacks general
                                                  68
    3:20-cv-01304-SAL          Date Filed 03/29/21         Entry Number 617     Page 69 of 78




attached to Crescent South’s motion, [see ECF No.394-11], which identify M.B. Kahn as an

additional insured and “Certificate Holder” and list its Columbia, South Carolina address. [ECF

No. 439 at p.7.] M.B. Kahn notes that the Certificates of Insurance reference the project number,

which “could only have been obtained from M.B. Kahn’s subcontract with Contractors of Atlanta.”

Id. at p.7, n.6; see also [ECF No. 439-1]. Second, and alternatively, M.B. Kahn asks the court to

defer ruling until after jurisdictional discovery.

   2. Personal Jurisdiction: The Standard.

   The plaintiff has the burden to show that jurisdiction exists. See In re Celotex Corp., 124 F.3d

619, 628 (4th Cir. 1997); Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390,

396 (4th Cir. 2003). Generally, when a district court decides a pre-trial motion to dismiss for lack

of personal jurisdiction without holding an evidentiary hearing, the plaintiff need only make a

prima facie showing of personal jurisdiction. The court is to construe the pleadings, affidavits,

and other supporting documents presented to the court in the light most favorable to plaintiff by

assuming credibility and drawing all inferences and resolving all factual disputes in the plaintiff’s

favor. See Masselli & Lane, PC v. Miller & Schuh, PA, 215 F.3d 1320 (4th Cir. 2000) (table

opinion); Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir. 1993); Combs v. Bakker, 886

F.2d 673, 676 (4th Cir. 1989). In doing so, however, the court need not “‘credit conclusory

allegations or draw farfetched inferences.’” Masselli, 215 F.3d at *1 (quoting Ticketmaster–New

York, Inc. v. Alioto, 26 F.3d 201, 203 (1st Cir. 1994)).

   To determine whether personal jurisdiction exists over a non-resident defendant, the court must

perform a two-step analysis. The court first determines whether the forum state’s long-arm statute



jurisdiction over Crescent South. It is not incorporated in South Carolina, its principal place of
business is not in South Carolina, and it is plainly not rendered at home here. Thus, this court need
only decide whether it has specific jurisdiction over Crescent South.
                                                     69
    3:20-cv-01304-SAL          Date Filed 03/29/21       Entry Number 617         Page 70 of 78




provides a basis for asserting jurisdiction over the defendant. See Young v. FDIC, 103 F.3d 1180,

1191 (4th Cir. 1997). Then, the court determines whether the exercise of personal jurisdiction

would violate the Due Process Clause of the Fourteenth Amendment of the United States

Constitution. Anita’s New Mexico Style Mexican Food, Inc. v. Anita’s Mexican Foods Corp., 201

F.3d 314, 317 (4th Cir. 2000). Because South Carolina’s long-arm statute has been construed to

extend to the outer limits allowed by the Due Process Clause, Foster v. Arletty 3 Sarl, 278 F.3d

409, 414 (4th Cir. 2002), the dual jurisdictional requirements collapse into a single inquiry as to

whether the defendant has “certain minimum contacts” with the forum, such that “maintenance of

the suit does not offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945) (internal citations omitted).

   The analytical framework for determining whether minimum contacts exist differs according

to which type of personal jurisdiction—general or specific—is alleged. See generally ESAB Grp.

v. Centricut, 126 F.3d 617, 623–24 (4th Cir. 1997). Only specific jurisdiction is at issue here. A

defendant has minimum contacts with a jurisdiction sufficient to subject it to specific jurisdiction

in the forum state if “the defendant’s conduct and connection with the forum State are such that he

should reasonably anticipate being haled into court there.” World–Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297 (1990). Under this standard, “it is essential in each case that there be

some act by which the defendant purposefully avails itself of the privilege of conducting activities

within the forum State, thus invoking the benefits and protections of its laws.” Hanson v. Denckla,

357 U.S. 235, 253 (1958); see also CFA Inst. v. Inst. Of Chartered Fin. Analysts of India, 551 F.3d

285, 293 (4th Cir. 2009) (a party purposefully availing itself of the privilege of conducting business

in the state gives it “fair warning that a particular activity may subject [it] to the jurisdiction of a

foreign sovereign”).



                                                  70
    3:20-cv-01304-SAL         Date Filed 03/29/21       Entry Number 617          Page 71 of 78




   In sum, the court considers: “(1) the extent to which the defendant ‘purposefully avail[ed]’

itself of the privilege of conducting activities in the State; (2) whether the plaintiffs’ claims arise

out of those activities directed at the State; and (3) whether the exercise of personal jurisdiction

would be constitutionally ‘reasonable.’” ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293

F.3d 707, 712 (4th Cir. 2002) (citations omitted). While “[i]t is well established that a single act

can support jurisdiction if that act has a ‘substantial connection’ with the forum and gives rise to,

or figures prominently in, the cause of action under consideration,” Campbell v. Johnson &

Towers, Inc., 123 F. Supp. 2d 329, 335 (D.S.C.1999), the relationship “must arise out of contacts

that the ‘defendant’ himself’ creates with the forum State.” Walden v. Fiore, 571 U.S. 277, 284

(2014). “[T]he plaintiff cannot be the only link between the defendant and the forum.” Id. at 285.

   3. Analysis.

   Given the notable similarities between this case and KCHM, the court begins its analysis there.

The plaintiff, KCHM, was a North Carolina corporation serving as the construction manager on a

project in West Virginia. 264 F. Supp. 3d at 699. It contracted with S&S Communications, an

Oklahoma corporation, to perform certain work on the project. Id. The contract required S&S

Communications to obtain insurance coverage and name KCHM as a conditional additional

insured on the policy. Id. at 700. S&S Communications obtained a policy from Mid-Continent, an

Ohio corporation with its principal place of business in Oklahoma, and paid the premiums. Id. at

699, 700.

   Later, an accident occurred at the West Virginia project-site. Lawsuits followed. In North

Carolina, KCHM filed suit against Mid-Continent alleging claims for unfair trade practices, breach

of contract, breach of the duty of good faith and fair dealing, and for a declaration regarding




                                                  71
      3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617        Page 72 of 78




coverage available pursuant to the policy. Mid-Continent moved to dismiss for lack of personal

jurisdiction. This all sounds quite familiar.74

      As to the existence of specific jurisdiction, KCHM’s main argument was that the North

Carolina long-arm statute accords personal jurisdiction over parties to insurance contracts that

provide benefits in North Carolina, and, since the insurance policy provided broad coverage to

include North Carolina, specific jurisdiction existed. Id. at 701. Mid-Continent argued that

KCHM’s argument was misplaced because KCHM was not a policyholder—only S&S

Communications was a policyholder. Id. at 702. The court agreed with Mid-Continent. Because

KCHM relied on the Certificates of Insurance to support its argument regarding specific

jurisdiction, the court looked to the language therein. It found that the disclaimers made it clear

that the Certificates of Insurance “confer no right to the certificate holder and are subordinate to

the terms of the policy, held by S&S.” Id. (emphasis added). Consequently, the court concluded

that “KCHM can through no formulation be considered the policyholder of the subject policy.”

Id.

      Further, the court found that “[t]he policyholder S&S [Communications] is not present in North

Carolina and the accident from which the claims arose did not take place in North Carolina.” Id.

(emphasis added); see also id. (“[T]he accident took place in West Virginia, not North Carolina

where plaintiffs seek to determine coverage.”). Thus, the case involved “an insurance policy

issued in Oklahoma to an Oklahoma corporation and an accident which took place in West

Virginia.” Id. (emphasis added). “[T]he only connection to North Carolina” was KCHM. Id. The




74
   One distinction, of course, is the additional player in this case—Crescent South. Crescent South
issued the Certificates of Insurance and Admiral issued the policies.
                                                  72
    3:20-cv-01304-SAL          Date Filed 03/29/21     Entry Number 617        Page 73 of 78




court found “Mid-Continent’s contact with North Carolina [] insufficient to support . . . specific

jurisdiction.” Id.

   KCHM is a direct application of the prohibition outlined in Walden: ”[T]he plaintiff cannot

be the only link between the defendant and the forum.” 571 U.S. at 285 (emphasis added). Because

Mid-Continent’s “conduct” in issuing the policy lacked “the necessary connection with the forum

State,” North Carolina, jurisdiction was lacking. Id.; see also id. at 284 (“Due process limits on

the State’s adjudicative authority protect the liberty of the nonresident defendant—not the

convenience of plaintiffs or third parties.”).

   This Court agrees with Crescent South that KCHM is analogous to the present case in many

respects. Just as KCHM involved policies issued by a non-citizen corporation to a non-citizen

corporation outside the forum, this case involves Certificates of Insurance issued in Georgia, by a

Georgia corporation, to a Georgia corporation. M.B. Kahn “did not negotiate the terms . . . nor is

there a buyer/seller relationship between” M.B. Kahn and Crescent South. Id. Crescent South

“does not have an office or own property in” South Carolina. Id. Contractors of Atlanta, a Georgia

corporation, obtained the policy from Crescent South; thus, “it did not reach into [South Carolina]

to sell or negotiate the policy at issue.” Id. The Certificates of Insurance include the same or

similar disclaimers, stating they “confer[] no rights upon the certificate holder.” [ECF No. 394-

11.] And the policyholder, Contractors of Atlanta, “is not present in [South Carolina].” Id.

   There is also a difference, however. A difference this court believes to be worthy of inquiry.

In KCHM, the court repeated several times that the underlying accident did not take place in the

forum state of North Carolina. 264 F. Supp. 3d at 702 (“[T]he accident from which the claims

arose did not take place in North Carolina.”); see also id. (“Here, however, the accident took place

in West Virginia, not North Carolina where plaintiffs seek to determine coverage.”); id. (“This



                                                 73
     3:20-cv-01304-SAL        Date Filed 03/29/21       Entry Number 617         Page 74 of 78




case involves an insurance policy issued in Oklahoma to an Oklahoma corporation and an accident

which took place in West Virginia.”). Again, the only connection to North Carolina was the

plaintiff’s citizenship and its connection to the policy and project. In this case, the underlying

“accident,” i.e., alleged construction defect, did take place in the forum state.75

     This court recognizes that the fact that the underlying issue took place in South Carolina does

not alone serve as a basis for it to exercise specific jurisdiction over Crescent South. But it is

relevant to the extent it informs “the relationship among the defendant, the forum, and the

litigation.” Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775 (1984). M.B. Kahn’s opposition

notes that information in the Certificates of Insurance suggest that even though the policyholder is

a Georgia Corporation, Crescent South was aware that the project for which Contractors of Atlanta

was requesting the certificates was in South Carolina. Crescent South, perhaps inadvertently so,

emphasized this distinction in its attempt to distinguish Zurich American Insurance Co. v.

Renasant Insurance Co., No. 8:10-cv-1769, 2011 WL 722972 (M.D. Fla. Feb. 23, 2011).76 [ECF

No. 484 at p.9.] It stated: “Of course, [the] motion to dismiss was denied because its customer

was a Florida corporation doing work in Florida.” Id. (emphasis added). Even if this court follows

KCHM and finds that M.B. Kahn “can through no formulation be considered the policyholder of

the subject policy,” there remains the possibility that in issuing the Certificates of Insurance,

Crescent South knew that Contractors of Atlanta was doing work in South Carolina.



75
   Crescent South takes a narrower view of “the underlying event,” suggesting it is “whether M.B.
Kahn would be named as an additional insured.” [ECF No. 394-1 at ¶ 12.] That event, it contends,
“took place in Georgia.” Id. Further, it notes that any breach of a duty would have taken place in
Georgia. The court is not concluding at this juncture that Crescent South is incorrect in these
views, given that the claims asserted against Crescent South relate directly its negligence or
negligent misrepresentations in the creation of the Certificates of Insurance, as opposed to
coverage. The issue, however, is one that will be fleshed out in the next steps.
76
   Zurich involved a Mississippi defendant that sold an insurance policy to a Florida customer and
sent certificates of insurance to the general contractor in Florida.
                                                  74
    3:20-cv-01304-SAL         Date Filed 03/29/21      Entry Number 617         Page 75 of 78




    This is a close question. Crescent South’s contacts with South Carolina are “scant” and perhaps

“indirect,” as it suggests, [ECF No. 394-1 at p.8, ¶ 9.], but they exist—unlike in KCHM. The

court cannot say definitively that Crescent South’s conduct is sufficiently connected to South

Carolina that it “should reasonably anticipate being haled into court” here. Woodson, 444 U.S. at

297. It similarly cannot say the opposite. The court is therefore hesitant to dismiss Crescent South

at this time.

    In the end, this court may conclude that the distinction noted above is one without a difference.

It isn’t prepared to make that conclusion just yet. The court believes limited jurisdictional

discovery and additional briefing is appropriate. The parties are hereby DIRECTED to conduct

limited discovery on the nature and extent of Crescent South’s knowledge of the South Carolina

project as it relates to Contractors of Atlanta’s request for the Certificates of Insurance and its

corresponding contacts with South Carolina, if any, as they pertain specifically to the claims in

this action. Discovery is limited to the personal jurisdiction issue only, and it must be completed

within sixty (60) days of the entry of this Order. Crescent South’s supplemental briefing must be

filed within fourteen (14) days after the close of jurisdictional discovery.          M.B. Kahn’s

supplemental briefing is due fourteen (14) days after the filing of Crescent South’s supplemental

briefing. As a result of the order directing jurisdictional discovery, a ruling on [ECF No. 394] is

hereby DEFERRED pending conclusion of discovery and additional briefing.

    C. M.B. Kahn’s Motion to Bifurcate.

    This case has transformed in many significant respects since M.B. Kahn filed its bifurcation

motion. [ECF No. 84.] The case that exists now is not the case that existed on May 8, 2020.

Given these changes, the court believes it is in the interest of economy and judicial efficiency to

DENY the motion, ECF No. 84, without prejudice to refile.



                                                 75
    3:20-cv-01304-SAL          Date Filed 03/29/21        Entry Number 617         Page 76 of 78




    D. M.B. Kahn’s Motion to Strike Admiral’s Fees Request.

    In Admiral’s Answer to M.B. Kahn’s third-party complaint, it includes a prayer that “the costs

and reasonable attorneys’ fees Admiral incurs defending this Action be taxed to M.B. Kahn.”

[ECF No. 198 at p.40 “WHEREFORE” ¶ 3.] M.B. Kahn filed a Rule 12(b) and (f) motion to strike

the request for attorneys’ fees from the pleading, given that Admiral did not allege a contractual

or statutory basis for the recovery of attorneys’ fees. [ECF No. 265.] Admiral responds that Rule

12(b)(6) does not apply because it has not made a “claim” for attorneys’ fees; Rule 12(f) does not

apply because it does not include an “insufficient defense,” “redundant, immaterial, impertinent,

or scandalous matter; Rule 8, FRCP does not require a party to include authority for its requested

relief; and M.B. Kahn’s request seeks to limit damages that may be available to Admiral should

the court find that M.B. Kahn’s claims are without “any legal basis.” [ECF No. 327.]

    The court is compelled to agree with M.B. Kahn. Courts in this District have stricken

attorneys’ fee requests in a pleading where the claims and defenses therein do not identify a

contract or statute that authorizes the recovery of fees. See, e.g., Integrity Worldwide, Inc. v. Int’l

Safety Access Corp., No. 0:14-cv-213, 2015 WL 1297823, at *2–*3 (D.S.C. Mar. 23, 2015)

(striking attorneys’ fee request accompanying a fraudulent conveyance claim). Admiral concedes

that its pleading does not identify a statute or contract authorizing fees and any fee request it may

have would arise post hoc. [ECF No. 327 at p.4.] Thus, the court GRANTS M.B. Kahn’s motion,

[ECF No. 265], and the request for attorneys’ fees in Paragraph 3 of Admiral’s WHEREFORE

paragraph is stricken, without prejudice to any post hoc attorneys’ fees request.

                                           CONCLUSION

    As outlined above, the court concludes it is without subject matter jurisdiction to decide

Travelers’ case, it cannot realign the parties, and even if it realigned the parties, it would still lack



                                                   76
    3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617         Page 77 of 78




subject matter jurisdiction over Travelers’ claims. In accordance with these conclusions, the court

rules as follows:

      Travelers’ Motion to Realign, ECF No. 494, is DENIED.

      M.B. Kahn’s Motion to Dismiss, ECF No. 73, and Employers Mutual’s Motion to Dismiss,
       ECF No. 541, are GRANTED to the extent they argue this court lacks subject matter
       jurisdiction for lack of complete diversity between the parties. Travelers’ Complaint is
       DISMISSED without prejudice for lack of subject matter jurisdiction.

      The following motions are rendered MOOT by the court’s first two rulings: ECF Nos.
       97, 126, 128, 142, 154, 159, 163, 165, 197, 218, 242, 247, 287, 452, and 514.

      M.B. Kahn’s conditional motion to sever, ECF No. 593, is GRANTED in part and
       DENIED in part. It is granted to the extent to the extent it asks the court to retain
       independent jurisdiction over its two groups of third-party claims, but denied to the extent
       it seeks to exclude Zurich and sever its crossclaims against AAIC.

      In considering M.B. Kahn’s conditional motion to sever, the court also concludes that it
       lacks subject matter jurisdiction over M.B. Kahn’s crossclaims. As a result, the following
       motions are rendered MOOT: ECF Nos. 244, 251, 328, 377, 378, 398, 400, and 580.
      For the reasons, the motions related to Kahn Development’s claims are conditionally
       rendered MOOT: ECF Nos. 272, 273, 434, 435, 458, 459, 473, 498, 499, and 500.

      This court concludes it lacks an independent jurisdictional basis to hear Zurich and
       Hartford’s counterclaims and crossclaims. As a result of this ruling, the following motions
       are MOOT: ECF Nos. 329, 330, 333, 336, 338, 370, 373, 374, 426, 447, 448, 464, 478,
       354, 359, 363, 372, 375, 376, 463, 467, 468, and 476.

      The court’s jurisdictional and other rulings render the following miscellaneous motions
       MOOT: ECF Nos. 121, 122, 488, 489, 492, 493, 533, and 549.

      BB&T’s Motion to Dismiss, ECF No. 337, is GRANTED. M.B. Kahn’s third-party
       claims against BB&T are hereby DISMISSED without prejudice to M.B. Kahn’s ability
       to pursue its claims in the event they ripen.

      As to Crescent South’s Motion to Dismiss for Lack of Personal Jurisdiction, the parties are
       DIRECTED to conduct limited discovery in accordance with the parameters outlined
       above. Discovery is limited to the personal jurisdiction issue only, and it must be
       completed within sixty (60) days of the entry of this Order. Crescent South’s supplemental
       briefing must be filed within fourteen (14) days after the close of jurisdictional discovery.
       M.B. Kahn’s supplemental briefing is due fourteen (14) days after the filing of Crescent
       South’s supplemental briefing. As a result of the order directing jurisdictional discovery,
       a ruling on ECF No. 394 is hereby DEFERRED pending conclusion of discovery and
       additional briefing.

                                                77
    3:20-cv-01304-SAL        Date Filed 03/29/21      Entry Number 617        Page 78 of 78




      M.B. Kahn’s Motion to Strike, ECF No. 265, is GRANTED without prejudice to any post
       hoc attorneys’ fees request by Admiral.

      M.B. Kahn’s Motion to Bifurcate, ECF No. 84, is DENIED without prejudice to refile.

Moreover, as stated early in this Order, the following motions are granted or rendered moot due to

consent or lack of opposition:

      M.B. Kahn’s Motion to Strike, ECF No. 410, is GRANTED. Motorist Mutual’s request
       for attorneys’ fees is stricken, without prejudice.

      M.B. Kahn’s Motion to Strike, ECF No. 475, is DENIED as MOOT.

      Kahn Development’s Motion to Dismiss, ECF No. 535, is GRANTED, with the consent
       of Gemini.

      Three Motions to Strike, ECF Nos, 360, 362, 389, are GRANTED as unopposed.

IT IS SO ORDERED.


                                                            /s/ Sherri A. Lydon
                                                            United States District Judge
March 29, 2021
Florence, South Carolina




                                               78
